Exhibit 10.1

 

Execution Version

 

AMENDED AND RESTATED
OPERATING AGREEMENT

 

OF

 

SCIPLAY PARENT COMPANY, LLC
a Nevada limited liability company

 

Dated as of May 2, 2019

 

THE SECURITIES REPRESENTED BY THIS AMENDED AND RESTATED OPERATING AGREEMENT HAVE
NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE
OFFERED, SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I

 

Definitions

 

ARTICLE II

 

Organizational Matters

 

SECTION 2.01.

Formation of Company

12

SECTION 2.02.

Amended and Restated Operating Agreement

12

SECTION 2.03.

Name

12

SECTION 2.04.

Purpose

12

SECTION 2.05.

Principal Office; Registered Agent

12

SECTION 2.06.

Term

13

SECTION 2.07.

No State-Law Partnership

13

 

ARTICLE III

 

Members; Units; Capitalization

 

SECTION 3.01.

Members

13

SECTION 3.02.

Units

14

SECTION 3.03.

Recapitalization; The Corporation’s Common Unit Purchase

14

SECTION 3.04.

Authorization and Issuance of Additional Units

15

SECTION 3.05.

Repurchase or Redemption of Shares of Class A Common Stock

16

SECTION 3.06.

Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units

16

SECTION 3.07.

Negative Capital Accounts

17

SECTION 3.08.

No Withdrawal

17

SECTION 3.09.

Loans From Members

17

SECTION 3.10.

Corporation Stock Incentive Plans

17

SECTION 3.11.

Dividend Reinvestment Plan, Cash Option Purchase Plan, Equity Plan, Stock
Incentive Plan or Other Plan

18

 

 

 

ARTICLE IV

 

Distributions

 

SECTION 4.01.

Distributions

19

SECTION 4.02.

Restricted Distributions

19

 

i

--------------------------------------------------------------------------------



 

ARTICLE V

 

Capital Accounts; Allocations; Tax Matters

 

SECTION 5.01.

Capital Accounts

20

SECTION 5.02.

Allocations

21

SECTION 5.03.

Regulatory Allocations

21

SECTION 5.04.

Final Allocations

22

SECTION 5.05.

Tax Allocations

22

SECTION 5.06.

Indemnification and Reimbursement for Payments on Behalf of a Member

23

SECTION 5.07.

Withholding

23

 

ARTICLE VI

 

Management

 

SECTION 6.01.

Authority of Manager

24

SECTION 6.02.

Actions of the Manager

24

SECTION 6.03.

Resignation; No Removal

24

SECTION 6.04.

Vacancies

25

SECTION 6.05.

Transactions Between Company and Manager

25

SECTION 6.06.

Reimbursement for Expenses

25

SECTION 6.07.

Delegation of Authority

26

SECTION 6.08.

Limitation of Liability of Manager and Officers

26

SECTION 6.09.

Indemnification

27

SECTION 6.10.

Investment Company Act

29

SECTION 6.11.

Outside Activities of the Manager

29

 

 

 

ARTICLE VII

 

Rights and Obligations of Members

 

 

 

SECTION 7.01.

Limitation of Liability and Duties of Members

29

SECTION 7.02.

Lack of Authority

30

SECTION 7.03.

No Right of Partition

30

SECTION 7.04.

Members Right to Act

30

SECTION 7.05.

Inspection Rights

31

 

 

 

ARTICLE VIII

 

Books, Records, Accounting and Reports, Affirmative Covenants

 

 

 

SECTION 8.01.

Records and Accounting

31

SECTION 8.02.

Fiscal Year

32

SECTION 8.03.

Reports

32

 

ii

--------------------------------------------------------------------------------



 

ARTICLE IX

 

Tax Matters

 

SECTION 9.01.

Preparation of Tax Returns

32

SECTION 9.02.

Tax Elections

32

SECTION 9.03.

Tax Controversies

33

 

 

 

ARTICLE X

 

Restrictions on Transfer of Units

 

 

 

SECTION 10.01.

Transfers by Members

33

SECTION 10.02.

Permitted Transfers

33

SECTION 10.03.

Restricted Units Legend

34

SECTION 10.04.

Transfer

34

SECTION 10.05.

Assignee’s Rights

35

SECTION 10.06.

Assignor’s Rights and Obligations

35

SECTION 10.07.

Overriding Provisions

36

 

 

 

ARTICLE XI

 

Redemption and Exchange

 

 

 

SECTION 11.01.

Redemption Right of a Member

37

SECTION 11.02.

Election and Contribution of the Corporation

39

SECTION 11.03.

Exchange Right of the Corporation

40

SECTION 11.04.

Reservation of Shares of Class A Common Stock; Listing; Certificate of the
Corporation

40

SECTION 11.05.

Effect of Exercise of Redemption or Exchange Right

41

SECTION 11.06.

Tax Treatment

41

 

 

 

ARTICLE XII

 

Admission of Members

 

 

 

SECTION 12.01.

Substituted Members

41

SECTION 12.02.

Additional Members

41

 

 

 

ARTICLE XIII

 

Withdrawal and Resignation

 

 

 

SECTION 13.01.

Withdrawal and Resignation of Members

42

 

iii

--------------------------------------------------------------------------------



 

ARTICLE XIV

 

Dissolution and Liquidation

 

 

 

SECTION 14.01.

Dissolution

42

SECTION 14.02.

Liquidation and Termination

42

SECTION 14.03.

Deferment; Distribution in Kind

43

SECTION 14.04.

Articles of Dissolution

44

SECTION 14.05.

Reasonable Time for Winding Up

44

SECTION 14.06.

Return of Capital

44

 

 

 

ARTICLE XV

 

Valuation

 

 

 

SECTION 15.01.

Determination

44

SECTION 15.02.

Dispute Resolution

44

 

 

 

ARTICLE XVI

 

General Provisions

 

 

 

SECTION 16.01.

Power of Attorney

45

SECTION 16.02.

Confidentiality

45

SECTION 16.03.

Amendments

47

SECTION 16.04.

Title to Company Assets

47

SECTION 16.05.

Addresses and Notices

47

SECTION 16.06.

Binding Effect; Intended Beneficiaries

48

SECTION 16.07.

Creditors

48

SECTION 16.08.

Waiver

48

SECTION 16.09.

Counterparts

48

SECTION 16.10.

Applicable Law

48

SECTION 16.11.

Severability

48

SECTION 16.12.

Further Action

49

SECTION 16.13.

Delivery by Electronic Transmission

49

SECTION 16.14.

Right of Offset

49

SECTION 16.15.

Effectiveness

49

SECTION 16.16.

Entire Agreement

49

SECTION 16.17.

Remedies

49

SECTION 16.18.

Descriptive Headings; Interpretation

50

 

Exhibits

 

Exhibit A

 

—

 

Form of Joinder Agreement

 

iv

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED
OPERATING AGREEMENT
OF
SCIPLAY PARENT COMPANY, LLC

 

This AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”), dated as of
May 2, 2019, is entered into by and among SciPlay Parent Company, LLC, a Nevada
limited liability company (the “Company”), and its Members (as defined herein).

 

WHEREAS, the Company was formed under the name “SG Nevada Holding Company, LLC”
by the filing of the Articles (as defined herein) with the Secretary of State of
the State of Nevada pursuant to the Act (as defined herein) on September 1,
2016;

 

WHEREAS, the Company changed its name to “SG Social Parent Company, LLC” on
November 30, 2018 and subsequently changed its name to “SciPlay Parent Company,
LLC” on March 4, 2019, in each case by the filing of a Certificate of Amendment
to the Articles with the Secretary of State of the State of Nevada pursuant to
the Act;

 

WHEREAS, on November 30, 2018, SG Social Holding Company II, LLC, a Nevada
limited liability company, which was previously named “SG Nevada Holding Company
II, LLC” until November 30, 2018, and the sole member of the Company,
contributed its member’s interest in the Company to SG Social Holding Company I,
LLC, a Nevada limited liability company (“SG Holding I”), whereupon SG Holding I
became the sole member of the Company;

 

WHEREAS, on March 7, 2019, SG Holding I contributed a 1% member’s interest in
the Company to SG Social Holding Company, LLC, a Nevada limited liability
company (“SG Holding” and, together with SG Holding I, the “Original Members”),
whereupon SG Holding became a member of the Company;

 

WHEREAS, SciPlay Corporation, a Nevada corporation (the “Corporation”), desires
to effect an initial public offering of its Class A common stock, par value
$.001 per share (the “Class A Common Stock” and, the initial public offering
thereof, the “IPO”), and desires to use the net proceeds received from the IPO
(the “IPO Net Proceeds”) to purchase Common Units (as defined herein) of the
Company from the Company and from SG Holding I;

 

WHEREAS, following the IPO, the Original Members will be the holders of all
shares of Class B common stock, par value $.001 per share, of the Corporation
(the “Class B Common Stock”);

 

WHEREAS, in connection with the IPO, the Original Members, as all of the members
of the Company immediately prior to the Effective Time (as defined herein),
desire to amend and restate the operating agreement of the Company as in effect
immediately prior to the Effective Time to be in the form of this Agreement as
of the Effective Time to reflect (a) a recapitalization of the Company’s
member’s interests (as set forth in Section 3.03 hereof) (the
“Recapitalization”), (b) immediately following the purchase by the Corporation
of Common Units using the IPO Net Proceeds, the addition of the Corporation as a
Member (as defined herein) of the Company and its designation as sole Manager
(as defined herein) and (c) the rights

 

--------------------------------------------------------------------------------



 

and obligations of the Members of the Company that are enumerated and agreed
upon in the terms of this Agreement;

 

WHEREAS, in connection with the Recapitalization and as of the Effective Time,
the member’s interests held by the Original Members in the Company will be
canceled and Common Units will be issued to the Original Members in exchange
therefor as contemplated by this Agreement;

 

WHEREAS, immediately following the consummation of the IPO, the Corporation will
purchase (a) newly issued Common Units from the Company and (b) existing Common
Units held by SG Holding I following the Recapitalization, in each case using
the IPO Net Proceeds; and

 

WHEREAS, in the event the underwriters for the IPO exercise their 30-day
over-allotment option to purchase additional shares of Class A Common Stock from
the Corporation (the “Over-Allotment Option”), the Corporation will issue such
additional shares of Class A Common Stock in connection with the IPO and use the
resulting additional net proceeds received by the Corporation (the
“Over-Allotment Option Net Proceeds”) to purchase existing Common Units held by
SG Holding I.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I

 

Definitions

 

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

 

“Act” means Chapter 86 of the Nevada Revised Statutes, as amended from time to
time, or any corresponding provision or provisions of any succeeding or
successor law of the State of Nevada.

 

“Additional Member” has the meaning set forth in Section 12.02.

 

“Adjusted Capital Account Deficit” means, with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero.  For this purpose, such Member’s Capital
Account balance shall be:

 

(a)           reduced for any items described in Treasury Regulation
Section 1.704- 1(b)(2)(ii)(d)(4), (5), and (6); and

 

(b)           increased for any amount such Member is obligated to contribute or
is treated as being obligated to contribute to the Company pursuant to Treasury
Regulation

 

--------------------------------------------------------------------------------



 

Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership)
or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

 

“Admission Date” has the meaning set forth in Section 10.06.

 

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified.  As used in this definition and the
definition of Majority Member, “control” (including with correlative meanings,
“controlled by” and “under common control with”) means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of voting securities or by contract or other
agreement).

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Appraisers” has the meaning set forth in Section 15.02.

 

“Articles” means the Articles of Organization of the Company filed with the
Secretary of State of the State of Nevada in accordance with the Act, as such
Articles have been or may be amended from time to time in accordance with the
Act.

 

“Assignee” means a Person to whom a Company Interest has been Transferred in
accordance with this Agreement but who has not become a Member pursuant to
Article XII.

 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

 

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeeming Member is subject, which period restricts the ability
of such Redeeming Member to immediately resell shares of Class A Common Stock to
be delivered to such Redeeming Member in connection with a Share Settlement. For
purposes of this definition, a Redeeming Member shall include any Member whose
Redeemed Units are acquired by the Corporation in a Direct Exchange.

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g).

 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York or Las Vegas, Nevada generally are
authorized or required by Law to close.

 

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

 

--------------------------------------------------------------------------------



 

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member contributes (or is deemed to contribute) to the
Company pursuant to Article III hereof.

 

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent.

 

“Change of Control Transaction” means (a) a sale of all or substantially all of
the Company’s assets determined on a consolidated basis, (b) a sale of a
majority of the Company’s outstanding Units (other than (i) to the Corporation
or (ii) in connection with a Redemption or Exchange in accordance with
Article XI) or (c) a sale of a majority of the outstanding voting securities of
any Material Subsidiary of the Company; in any such case, whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise;
provided, however, that neither (w) a transaction solely between the Company or
any of its Subsidiaries, on the one hand, and the Company or any of its
Subsidiaries, on the other hand, nor (x) a transaction solely for the purpose of
changing the jurisdiction of domicile of the Company, nor (y) a transaction
solely for the purpose of changing the form of entity of the Company, nor (z) a
sale of a majority of the outstanding shares of Class A Common Stock, whether by
merger, recapitalization, consolidation, reorganization, combination or
otherwise, shall in each case of clauses (w), (x), (y) and (z) constitute a
Change of Control Transaction.

 

“Class A Common Stock” has the meaning set forth in the recitals to this
Agreement.

 

“Class B Common Stock” has the meaning set forth in the recitals to this
Agreement.

 

“Class B Subscription and IPO Common Unit Purchase Agreement” means that certain
Class B Subscription and Common Unit Purchase Agreement, dated as of the date
hereof, by and among the Corporation, the Company, SG Holding and SG Holding I.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.  Unless the
context requires otherwise, any reference herein to a specific section of the
Code shall be deemed to include any corresponding provisions of future Law as in
effect for the relevant taxable period.

 

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and Assignees and having the rights and obligations
specified with respect to the Common Units in this Agreement.

 

“Common Unit Redemption Price” means the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock on the principal
U.S. securities exchange or automated or electronic quotation system on which
the Class A Common Stock is traded or quoted, as reported by Bloomberg, L.P. or
its successor, for each of the five (5) consecutive full Trading Days ending on
and including the last full Trading Day immediately prior to the Redemption
Date, subject to appropriate and equitable adjustment for any stock splits,
reverse splits, stock dividends or similar events affecting the Class A Common
Stock.  If the Class A Common Stock no longer trades on a securities exchange or
automated or electronic

 

--------------------------------------------------------------------------------



 

quotation system, then a majority of the Independent Directors shall determine
the Common Unit Redemption Price in good faith.

 

“Common Unitholder” means a Member who is the registered holder of Common Units.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Interest” means the interest of a Member or an Assignee in Profits,
Losses and Distributions.

 

“Contribution Notice” has the meaning set forth in Section 11.01(b).

 

“Corporate Board” means the Board of Directors of the Corporation.

 

“Corporate Incentive Award Plan” means the SciPlay Corporation 2019 Long-Term
Incentive Plan, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.

 

“Corporation’s Assumed Tax Liability” means, with respect to an applicable
Taxable Year, (i) any U.S. federal, state and local and foreign tax obligations
owed by the Corporation (other than any obligations to remit any amounts
withheld from payments to third parties) and (ii) any obligations payable by the
Corporation under the Tax Receivable Agreement (other than an Early Termination
Payment and any Default Rate Interest (each, as defined in the Tax Receivable
Agreement) attributable thereto).

 

“Credit Agreement” means that certain Credit Agreement, to be dated on or around
the IPO Closing Date (as defined below), by and among SciPlay Holding Company,
LLC, as borrower, the Company, as a guarantor, the other guarantors from time to
time party thereto, the several lenders from time to time party thereto, and
Bank of America, N.A., as administrative agent for the lenders, including all
exhibits, schedules and attachments thereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time and including any
one or more refinancings or replacements thereof, in whole or in part, with any
other debt facility or debt obligation.

 

“Direct Exchange” has the meaning set forth in Section 11.03(a).

 

“Distributable Cash” means, as of any relevant date on which a determination is
being made by the Manager regarding a potential Distribution of cash pursuant to
Section 4.01(a), the amount of cash that could be distributed by the Company for
such purposes in accordance with the Credit Agreement (and without otherwise
violating any applicable provisions of the Credit Agreement).

 

“Disregarded Shares” has the meaning set forth in Section 3.04(a).

 

--------------------------------------------------------------------------------



 

“Distribution” means each distribution made by the Company to a Member with
respect to such Member’s Units, whether in cash, property or securities of the
Company and whether by liquidating distribution or otherwise; provided, however,
that none of the following shall be a Distribution: (a) any recapitalization
that does not result in the distribution of cash or property to Members or any
exchange of securities of the Company, and any dividend or subdivision (by Unit
split or otherwise) or any combination (by reverse Unit split or otherwise) of
any outstanding Units or (b) any other payment made by the Company to a Member
that is not properly treated as a “distribution” for purposes of Section 731,
732, or 733 or other applicable provisions of the Code.

 

“Distribution Tax Rate” shall mean the tax rate determined in the sole
discretion of the Manager.

 

“Effective Time” has the meaning set forth in Section 16.15.

 

“Equity Plan” means any option, stock, unit, stock unit, appreciation right,
phantom equity or other equity or equity-based compensation plan, program,
agreement or arrangement, in each case now or hereafter adopted by the
Corporation, including the Corporate Incentive Award Plan.

 

“Equity Securities” means (a) Units or other equity interests in the Company or
any Subsidiary of the Company (including other classes or series thereof having
such relative rights, powers and duties as may from time to time be established
by the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and series of Units and other
equity interests in the Company or any Subsidiary of the Company), (b) other
securities or interests (including evidences of indebtedness) convertible or
exchangeable into Units or other equity interests in the Company or any
Subsidiary of the Company, and (c) warrants, options or other rights to purchase
or otherwise acquire Units or other equity interests in the Company or any
Subsidiary of the Company.

 

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company.  “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including
(i) a change in entity classification of a Member under Treasury Regulation
Section 301.7701-3, (ii) a sale of assets by, or liquidation of, a Member
pursuant to an election under Section 336 or 338 of the Code or (iii) merger,
severance, or allocation within a trust or among sub-trusts of a trust that is a
Member) but that (b) does not terminate the existence of such Member under
applicable state law (or, in the case of a trust that is a Member, does not
terminate the trusteeship of the fiduciaries under such trust with respect to
all the Company Interests of such trust that is a Member).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.  Any reference herein to a specific section, rule or
regulation of the Exchange Act shall be deemed to include any corresponding
provisions of future Law.

 

“Exchange Election Notice” has the meaning set forth in Section 11.03(b).

 

--------------------------------------------------------------------------------



 

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

 

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Company and which is permitted or required by Section 706 of
the Code.

 

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

 

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

 

“Green Shoe Common Unit Purchase” has the meaning set forth in Section 3.03(b).

 

“Indemnified Person” has the meaning set forth in Section 6.09(a).

 

“Independent Directors” means the members of the Corporate Board who are
“independent” under the standards of the principal U.S. securities exchange on
which the Class A Common Stock is traded or quoted.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

 

“IPO” has the meaning set forth in the recitals to this Agreement.

 

“IPO Closing Date” means the closing date of the IPO (which, for the avoidance
of doubt, means the date on which all IPO Net Proceeds required to be delivered
pursuant to an underwriting agreement in connection with the IPO have been
delivered to the Corporation in respect of its sale of Class A Common Stock,
excluding any Over-Allotment Option Net Proceeds which may be delivered at a
subsequent date following exercise of the Over-Allotment Option).

 

“IPO Common Unit Purchase” has the meaning set forth in Section 3.03(b).

 

“IPO Common Unit Purchase Agreement” means that certain Common Unit Purchase
Agreement, dated as of the date hereof, by and between the Corporation and the
Company.

 

“IPO Net Proceeds” has the meaning set forth in the recitals to this Agreement.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

--------------------------------------------------------------------------------



 

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory or self-regulatory body, agency or other political
subdivision thereof.

 

“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).

 

“Majority Members” means the Members (which, for the avoidance of doubt, may
include the entity that is also the Manager in its capacity as a Member) holding
a majority of the Voting Units then outstanding; provided that, if as of any
date of determination, a majority of the Voting Units are then held by the
Member that is also the Manager or any of its controlled Affiliates, then
“Majority Members” shall mean the Member that is also the Manager together with
the other Members (other than the Member that is also the Manager and its
controlled Affiliates) holding a majority of the Voting Units (excluding Voting
Units held by the Member that is also the Manager and its controlled Affiliates)
then outstanding.

 

“Manager” has the meaning set forth in Section 6.01(a).  Unless the context
requires otherwise, any reference herein to the Manager shall be deemed a
reference to the Manager in its capacity as such.

 

“Material Subsidiary” means any direct or indirect Subsidiary of the Company
that, as of any date of determination, represents more than (a) 50% of the
consolidated net tangible assets of the Company or (b) 50% of the consolidated
net income of the Company before interest, taxes, depreciation and amortization
(calculated in a manner substantially consistent with the Corporation’s
accounting practices utilized for financial reporting purposes with the SEC).

 

“Member” means, as of any date of determination, (a) each Person named on the
Schedule of Members and (b) any Person admitted to the Company as a Substituted
Member or Additional Member in accordance with Article XII, but in each case
only so long as such Person is shown on the Company’s books and records,
including the Schedule of Members, as the owner of one or more Units.

 

“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulation Section 1.704-2(d).

 

“Net Loss” means, with respect to a Fiscal Year or Fiscal Period, as the case
may be, the excess, if any, of Losses for such Fiscal Year or Fiscal Period, as
applicable, over Profits for such Fiscal Year or Fiscal Period, as applicable
(excluding Profits and Losses specially allocated pursuant to Section 5.03 and
Section 5.04).

 

“Net Profit” means, with respect to a Fiscal Year or Fiscal Period, as the case
may be, the excess, if any, of Profits for such Fiscal Year of Fiscal Period, as
applicable, over Losses for such Fiscal Year or Fiscal Period, as applicable
(excluding Profits and Losses specially allocated pursuant to Section 5.03 and
Section 5.04).

 

“Officer” has the meaning set forth in Section 6.01(b).

 

--------------------------------------------------------------------------------



 

“Original Members” has the meaning set forth in the recitals to this Agreement.

 

“Other Agreements” has the meaning set forth in Section 10.04.

 

“Over-Allotment Option” has the meaning set forth in the recitals to this
Agreement.

 

“Over-Allotment Option Net Proceeds” has the meaning set forth in the recitals
to this Agreement.

 

“Partnership Representative” has the meaning set forth in Section 9.03.

 

“Percentage Interest” means, as among an individual class or series of Units and
with respect to a Member at a particular time, such Member’s percentage interest
in the Company determined by dividing such Member’s Units of such class or
series by the total Units of all Members of such class or series at such time. 
The Percentage Interest of each Member shall be calculated to the fourth (4th)
decimal place.

 

“Permitted Transfer” has the meaning set forth in Section 10.02.

 

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

 

“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means as
amongst an individual class or series of Units, pro rata based upon the number
of such Units within such class or series of Units.

 

“Profits” means items of Company income and gain determined according to
Section 5.01(b).

 

“Recapitalization” has the meaning set forth in the recitals to this Agreement.

 

“Redeemed Units” has the meaning set forth in Section 11.01(a).

 

“Redeemed Units Equivalent” means the product of (a) the Share Settlement and
(b) the Common Unit Redemption Price.

 

“Redeeming Member” has the meaning set forth in Section 11.01(a).

 

“Redemption” has the meaning set forth in Section 11.01(a).

 

“Redemption Date” has the meaning set forth in Section 11.01(a).

 

“Redemption Notice” has the meaning set forth in Section 11.01(a).

 

--------------------------------------------------------------------------------



 

“Redemption Right” has the meaning set forth in Section 11.01(a).

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Corporation, SG Holding
I and SG Holding (together with any joinder thereto from time to time by any
successor or assign to any party to such Agreement).

 

“Retraction Notice” has the meaning set forth in Section 11.01(b).

 

“Schedule of Members” has the meaning set forth in Section 3.01(c).

 

“Scientific Games” means Scientific Games Corporation, a Nevada corporation, and
its Affiliates, excluding, for purposes of this definition, the Corporation, the
Company and the Company’s Subsidiaries.

 

“Scientific Games Person” has the meaning set forth in Section 6.09(d).

 

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.  Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.

 

“SG Holding” has the meaning set forth in the recitals to this Agreement.

 

“SG Holding I” has the meaning set forth in the recitals to this Agreement.

 

“Share Settlement” means a number of shares of Class A Common Stock equal to the
number of Redeemed Units.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors (or equivalent governing body) thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of the voting interests thereof are at the time owned
or controlled, directly or indirectly, by any Person or one or more Subsidiaries
of that Person or a combination thereof.  For purposes hereof, references to a
“Subsidiary” of the Company shall be given effect only at such times that the
Company has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.

 

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

 

--------------------------------------------------------------------------------



 

“Tax Distribution” has the meaning set forth in Section 4.01(b).

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
the date hereof, by and among the Corporation, the Company, SG Holding I and SG
Holding (together with any joinder thereto from time to time by any successor or
assign to any party to such agreement).

 

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.

 

“Trading Day” means a day on which the principal U.S. securities exchange on
which the Class A Common Stock is traded or quoted is open for the transaction
of business (unless such trading shall have been suspended for the entire day).

 

“Transfer” (and, with correlative meanings, “Transferring” and “Transferred”)
means any sale, transfer, assignment, pledge, encumbrance or other disposition
of (whether directly or indirectly, whether with or without consideration and
whether voluntarily or involuntarily or by operation of Law) (a) any interest
(legal or beneficial) in any Equity Securities or (b) any equity or other
interest (legal or beneficial) in any Member if substantially all of the assets
of such Member consist solely of Units.

 

“Treasury Regulations” means the final, temporary and (to the extent they can be
relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) and as in
effect for the relevant taxable period.

 

“UCC” has the meaning set forth in Section 3.06(a).

 

“Unit” means a Company Interest of a Member or an Assignee in the Company
representing a fractional part of the Company Interests of all Members and
Assignees as may be established by the Manager from time to time in accordance
with Section 3.02; provided, however, that any class or series of Units issued
shall have the relative rights, powers and duties set forth in this Agreement,
and the Company Interest represented by such class or series of Units shall be
determined in accordance with such relative rights, powers and duties.

 

“Unitholder” means a Common Unitholder and any Member who is the registered
holder of any other class of Units, if any.

 

“Unvested Corporate Shares” means shares of restricted stock issued pursuant to
an Equity Plan that are not vested pursuant to the terms thereof or any award or
similar agreement relating thereto.

 

“Vested Corporate Shares” means the shares of Class A Common Stock issued
pursuant to an Equity Plan that are vested pursuant to the terms thereof or any
award or similar agreement relating thereto.

 

“Voting Units” means (a) the Common Units and (b) any other Units other than
Units that by their express terms do not entitle the record holder thereof to
vote on any matter

 

--------------------------------------------------------------------------------



 

presented to the Members generally under this Agreement for approval; provided
that (i) no vote by Voting Units shall have the power to override any action
taken by the Manager or to remove or replace the Manager, (ii) the Voting Units
have no ability to take part in the conduct or control of the Company’s business
and (iii) notwithstanding any vote by Voting Units hereunder, the Manager shall
retain exclusive management power over the business and affairs of the Company
in accordance with Section 6.01(a).

 

ARTICLE II

 

Organizational Matters

 

SECTION 2.01.            Formation of Company.  The Company was formed on
September 1, 2016 pursuant to the provisions of the Act.

 

SECTION 2.02.            Amended and Restated Operating Agreement.  The Members
hereby execute this Agreement for the purpose of establishing the affairs of the
Company and the conduct of its business in accordance with the provisions of the
Act.  The Members hereby agree that during the term of the Company set forth in
Section 2.06 the rights and obligations of the Members with respect to the
Company will be determined in accordance with the terms and conditions of this
Agreement, the Articles and the Act.  On any matter upon which this Agreement is
silent, the Act shall control.  No provision of this Agreement shall be in
violation of the Act and to the extent any provision of this Agreement is in
violation of the Act, such provision shall be void and of no effect to the
extent of such violation without affecting the validity of the other provisions
of this Agreement; provided, however, that where the Act provides that a
provision of the Act shall apply “unless otherwise provided in the operating
agreement” or words of similar effect, the provisions of this Agreement shall in
each instance control.

 

SECTION 2.03.            Name.  The name of the Company shall be “SciPlay Parent
Company, LLC”. The Manager in its sole discretion may change the name of the
Company at any time and from time to time.  Notification of any such change
shall be given to all of the Members and, to the extent practicable, to all of
the holders of any Equity Securities then outstanding.  The Company’s business
may be conducted under its name and/or any other name or names deemed advisable
by the Manager.

 

SECTION 2.04.            Purpose.  The primary business and purpose of the
Company shall be to engage in such activities as are permitted under the Act and
determined from time to time by the Manager in accordance with the terms and
conditions of this Agreement.

 

SECTION 2.05.            Principal Office; Registered Agent.  The principal
office of the Company shall be at 6601 Bermuda Road, Las Vegas, Nevada 89119, or
such other place as the Manager may from time to time designate.  The registered
agent for service of process on the Company in the State of Nevada, and the
address of such agent, shall be c/o CSC Services of Nevada, Inc., 2215-B
Renaissance Drive, Las Vegas, Nevada, 89119.  The Manager may from time to time
change the Company’s registered agent in the State of Nevada.

 

--------------------------------------------------------------------------------



 

SECTION 2.06.            Term.  The term of the Company commenced upon the
filing of the Articles in accordance with the Act and shall continue in
existence until termination and dissolution of the Company in accordance with
the provisions of Article XIV.

 

SECTION 2.07.            No State-Law Partnership.  The Members intend that the
Company not be a partnership (including a limited partnership) or joint venture,
and that no Member be a partner or joint venturer of any other Member by virtue
of this Agreement, for any purposes other than as set forth in the last sentence
of this Section 2.07, and neither this Agreement nor any other document entered
into by the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise.  The Members intend that the Company shall be
treated as a partnership for U.S. federal and, if applicable, state or local
income tax purposes.  Each Member and the Company shall file all tax returns and
shall otherwise take all tax and financial reporting positions in a manner
consistent with such tax treatment.

 

ARTICLE III

 

Members; Units; Capitalization

 

SECTION 3.01.            Members.  (a)  Immediately following the consummation
of the IPO and concurrently with the IPO Common Unit Purchase, the Corporation
shall be automatically admitted to the Company as a Member.

 

(b)           Each Original Member previously was admitted as a Member and shall
remain a Member of the Company upon the Effective Time.

 

(c)           The Company shall maintain a schedule setting forth: (i) the name
and address of each Member; (ii) the aggregate number of outstanding Units and
the number and class or series of Units held by each Member; (iii) the aggregate
amount of cash Capital Contributions that has been made by the Members with
respect to their Units; and (iv) the Fair Market Value of any property other
than cash contributed by the Members with respect to their Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”).  Upon any change in the number or ownership of outstanding Units
(whether upon an issuance of Units, a Transfer of Units, a redemption or an
exchange of Units or otherwise), the Company shall amend and update the Schedule
of Members.  The Schedule of Members shall be the definitive record of ownership
of each Unit of the Company and all relevant information with respect to each
Member.  Any reference in this Agreement to the Schedule of Members shall be
deemed a reference to the Schedule of Members as amended and as in effect from
time to time.  The Company shall be entitled to recognize the exclusive right of
a Person registered on the Schedule of Members as the owner of Units for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in Units on the part of any other Person, whether or not it shall have
express or other notice thereof, except as otherwise provided by the Act.

 

(d)           No Member shall be required or, except as approved by the Manager
pursuant to Section 6.01 and in accordance with the other provisions of this
Agreement,

 

--------------------------------------------------------------------------------



 

permitted to loan any money or property to the Company or borrow any money or
property from the Company.

 

SECTION 3.02.            Units.  Interests in the Company shall be represented
by Units, or such other securities of the Company, in each case as the Manager
may establish in its discretion in accordance with the terms and subject to the
restrictions hereof.  As of the Effective Time, the Units will be comprised of a
single class of Common Units (with an aggregate of 124,272,340 Common Units
being authorized for issuance by the Company).  To the extent required pursuant
to Section 3.04(a), the Manager may create one or more classes or series of
Common Units or preferred Units solely to the extent they are in the aggregate
substantially equivalent to a class of common stock of the Corporation or class
or series of preferred stock of the Corporation; provided that as long as there
are any Members of the Company (other than the Corporation), then no such new
class or series of Units may deprive such Members of, or dilute or reduce, the
pro rata share of all Company Interests they would have received or to which
they would have been entitled if such new class or series of Units had not been
created except to the extent (and solely to the extent) the Company actually
receives cash in an aggregate amount, or other property with a Fair Market Value
in an aggregate amount, equal to the pro rata share of Company Interests
allocated to such new class or series of Units and the number thereof issued by
the Company.

 

SECTION 3.03.            Recapitalization; The Corporation’s Common Unit
Purchase.  (a)  Recapitalization.  In connection with the Recapitalization, at
the Effective Time, all member’s interests issued and outstanding and held by
the Original Members prior to the execution and effectiveness of this Agreement
are hereby canceled and (i) 123,008,340 Common Units are hereby issued to SG
Holding I and outstanding as of the Effective Time and (ii) 1,264,000 Common
Units are hereby issued to SG Holding and outstanding as of the Effective Time.

 

(b)           The Corporation’s Common Unit Purchase.  Following the
Recapitalization, immediately following the consummation of the IPO, the
Corporation will (i) purchase 20,005,319 Common Units from SG Holding I at a
purchase price per Common Unit equal to the offering price per share of Class A
Common Stock in the IPO, less any applicable Discount (as defined in
Section 6.06), pursuant to the Class B Subscription and IPO Common Unit Purchase
Agreement and (ii) contribute the IPO Net Proceeds (less any portion of the IPO
Net Proceeds used to purchase Common Units from SG Holding I pursuant to clause
(i) above) to the Company in exchange for 1,994,681 newly issued Common Units
pursuant to the IPO Common Unit Purchase Agreement (such purchases from SG
Holding I and the Company, together, the “IPO Common Unit Purchase”).  The IPO
Common Unit Purchase shall be reflected on the Schedule of Members.  In
addition, to the extent the underwriters in the IPO exercise the Over-Allotment
Option in whole or in part, upon the exercise of the Over-Allotment Option, the
Corporation will purchase a number of Common Units from the SG Holding I equal
to the number of shares of Class A Common Stock issued by the Corporation in
connection with the exercise of the Over-Allotment Option, at a purchase price
per Common Unit equal to the offering price per share of Class A Common Stock in
the IPO, less any applicable Discount, pursuant to the Class B Subscription and
IPO Common Unit Purchase Agreement (such purchase from SG Holding I, the “Green
Shoe Common Unit Purchase”).  The Green Shoe Common Unit Purchase shall be
reflected on the Schedule of Members.  For the avoidance of doubt, the

 

--------------------------------------------------------------------------------



 

Corporation shall be admitted as a Member with respect to all Common Units it
holds from time to time.  The parties hereto acknowledge and agree that the IPO
Common Unit Purchase will result in a “reevaluation of partnership property” and
corresponding adjustments to Capital Account balances as described in
Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations.  Immediately following
the consummation of the IPO Common Unit Purchase and, if the Over-Allotment
Option is exercised, the Green Shoe Common Unit Purchase, pursuant to the
Class B Subscription and IPO Common Unit Purchase Agreement, the Corporation
will issue to each of SG Holding I and SG Holding (for nominal consideration) a
number of shares of Class B Common Stock equal to the number of Common Units
held by such Person.

 

SECTION 3.04.            Authorization and Issuance of Additional Units.  (a) 
The Company shall undertake all actions requested or directed by the Manager,
including, without limitation, a reclassification, distribution, division,
combination or recapitalization, with respect to the Common Units, to maintain
at all times a one-to-one ratio between the number of Common Units owned by the
Corporation and the number of outstanding shares of Class A Common Stock,
disregarding, for purposes of maintaining such one-to-one ratio, (i) Unvested
Corporate Shares, (ii) treasury shares or (iii) preferred stock or other debt or
equity securities (including warrants, options or rights) issued by the
Corporation that are convertible into or exercisable or exchangeable for Class A
Common Stock (except to the extent the net proceeds from such other securities,
including any exercise or purchase price payable upon conversion, exercise or
exchange thereof, have been contributed by the Corporation to the equity capital
of the Company) (clauses (i), (ii) and (iii), collectively, the “Disregarded
Shares”).  In the event the Corporation issues shares of Class A Common Stock,
transfers or delivers from treasury shares of Class A Common Stock or
repurchases or redeems shares of Class A Common Stock in a transaction not
contemplated by this Agreement, the Manager shall take all actions such that,
after giving effect to all such issuances, transfers, deliveries, repurchases or
redemptions, the number of outstanding Common Units owned by the Corporation
will equal on a one-for-one basis the number of outstanding shares of Class A
Common Stock, disregarding, for purposes of maintaining such one-to-one ratio,
the Disregarded Shares.  In the event the Corporation issues preferred stock,
transfers or delivers from treasury preferred stock or repurchases or redeems
the Corporation’s preferred stock in a transaction not contemplated by this
Agreement, the Manager shall have the authority to take all actions such that,
after giving effect to all such issuances, transfers, deliveries, repurchases or
redemptions, the Corporation holds (in the case of any issuance, transfer or
delivery) or ceases to hold (in the case of any repurchase or redemption) Units
in the Company which (in the good faith determination by the Manager) are in the
aggregate substantially equivalent in all respects to the outstanding preferred
stock of the Corporation so issued, transferred, delivered, repurchased or
redeemed.  The Company shall not undertake any subdivision (by any Common Unit
split, Common Unit distribution, reclassification, recapitalization or similar
event) or combination (by reverse Common Unit split, reclassification,
recapitalization or similar event) of the Common Units that is not accompanied
by an identical subdivision or combination of Class A Common Stock to maintain
at all times a one-to-one ratio between the number of Common Units owned by the
Corporation and the number of outstanding shares of Class A Common Stock,
disregarding, for purposes of maintaining such one-to-one ratio, the Disregarded
Shares, unless such action is necessary to maintain at all times a one-to-one
ratio between the number of Common Units owned by the Corporation and the number
of outstanding shares of Class A Common Stock, disregarding, for purposes of
maintaining such one-to-one ratio, the Disregarded Shares.

 

--------------------------------------------------------------------------------



 

(b)           The Company shall only be permitted to issue additional Units or
other Equity Securities in the Company to the Persons and on the terms and
conditions provided for in Section 3.02, this Section 3.04, Section 3.10 and
Section 3.11.  Subject to the foregoing, the Manager may cause the Company to
issue additional Common Units authorized under this Agreement at such times and
upon such terms as the Manager shall determine and the Manager shall amend this
Agreement as necessary in connection with the issuance of additional Common
Units and admission of additional Members under this Section 3.04 without the
requirement of any consent or acknowledgement of any other Member.

 

SECTION 3.05.            Repurchase or Redemption of Shares of Class A Common
Stock.  If, at any time, any shares of Class A Common Stock are repurchased or
redeemed (whether by exercise of a put or call, automatically or by means of
another arrangement) by the Corporation for cash, then the Manager shall cause
the Company, immediately prior to such repurchase or redemption of Class A
Common Stock, to redeem a corresponding number of Common Units held by the
Corporation, at an aggregate redemption price equal to the aggregate purchase or
redemption price of the shares of Class A Common Stock being repurchased or
redeemed by the Corporation (plus any expenses related thereto) and upon such
other terms as are the same for the shares of Class A Common Stock being
repurchased or redeemed by the Corporation.  Notwithstanding any provision to
the contrary in this Agreement, the Company shall not make any repurchase or
redemption if such repurchase or redemption would violate any applicable Law.

 

SECTION 3.06.            Certificates Representing Units; Lost, Stolen or
Destroyed Certificates; Registration and Transfer of Units.  (a)  Units shall
not be certificated unless otherwise determined by the Manager.  If the Manager
determines that one or more Units shall be certificated, each such certificate
shall be signed by or in the name of the Company, by the Chief Executive Officer
or any other officer designated by the Manager, representing the number of Units
held by such holder.  Such certificate shall be in such form (and shall contain
such legends) as the Manager may determine.  Any or all of such signatures on
any certificate representing one or more Units may be a facsimile, engraved or
printed, to the extent permitted by applicable Law.  The Manager agrees that it
shall not elect to treat any Unit as a “security” within the meaning of
Article 8 of the Uniform Commercial Code (the “UCC”) of any applicable
jurisdiction unless thereafter all Units then outstanding are represented by one
or more certificates.

 

(b)           If Units are certificated, the Manager may elect to treat each
Unit as a “security” within the meaning of, and governed by, Article 8 of the
UCC of any applicable jurisdiction, including the UCC of the State of Nevada, by
affixing the following legend to each such certificate:

 

“This certificate evidences Units in SciPlay Parent Company, LLC, and shall
constitute a “security” within the meaning of, and governed by, Article 8 of the
Uniform Commercial Code in effect in the State of Nevada (including Nevada
Revised Statutes 104.8102(1)(n)), or Article 8 of the Uniform Commercial Code of
any other applicable jurisdiction.”

 

--------------------------------------------------------------------------------



 

(c)           In such event, such legend and this Section 3.06(b) shall
constitute an express provision that the Units are a security governed by
Article 8 of the UCC of the State of Nevada within the meaning of
Section 104.8103(3) of the UCC of the State of Nevada (or other corresponding
provision of the UCC of any other applicable jurisdiction), solely for the
purposes of establishing the applicability thereto of the provisions of
Article 8 of the UCC governing securities.  The Units shall not be considered a
“security” for any other purpose unless otherwise expressly provided in this
Agreement.

 

(d)           If Units are certificated, the Manager may direct that a new
certificate representing one or more Units be issued in place of any certificate
theretofore issued by the Company alleged to have been lost, stolen or
destroyed, upon delivery to the Manager of an affidavit of the owner or owners
of such certificate, setting forth such allegation.  The Manager may require the
owner of such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.

 

(e)           Upon surrender to the Company or the transfer agent of the
Company, if any, of a certificate for one or more Units, duly endorsed or
accompanied by appropriate evidence of succession, assignment or authority to
transfer, in compliance with the provisions hereof, the Company shall issue a
new certificate representing one or more Units to the Person entitled thereto,
cancel the old certificate and record the transaction upon its books.  Subject
to the provisions of this Agreement, the Manager may prescribe such additional
rules and regulations as it may deem appropriate relating to the issue, Transfer
and registration of Units.

 

SECTION 3.07.            Negative Capital Accounts.  No Member shall be required
to pay to any other Member or the Company any deficit or negative balance which
may exist from time to time in such Member’s Capital Account (including upon and
after dissolution of the Company).

 

SECTION 3.08.            No Withdrawal.  No Person shall be entitled to withdraw
any part of such Person’s Capital Contribution or Capital Account or to receive
any Distribution from the Company, except as expressly provided in this
Agreement.

 

SECTION 3.09.            Loans From Members.  Loans by Members to the Company
shall not be considered Capital Contributions.  Subject to the provisions of
Section 3.01(d), the amount of any such advances shall be a debt of the Company
to such Member and shall be payable or collectible in accordance with the terms
and conditions upon which such advances are made.

 

SECTION 3.10.            Corporation Stock Incentive Plans.  (a) Nothing in this
Agreement shall be construed or applied to preclude or restrain the Corporation
from adopting, implementing, modifying or terminating any Equity Plan or from
issuing Vested Corporate Shares or Unvested Corporate Shares.  The Corporation
may implement any Equity Plans and any actions taken under such Equity Plans
(such as the grant or exercise of options to acquire shares of Class A Common
Stock or the issuance of Unvested Corporate Shares), in a manner determined by
the Corporation, in accordance with this Section 3.10, which shall be amended at

 

--------------------------------------------------------------------------------



 

the Corporation’s request from time to time.  The Members acknowledge and agree
that, in the event that an Equity Plan is adopted, implemented, modified or
terminated by the Corporation in a manner that is not in accordance with this
Section 3.10, amendments to this Section 3.10 may become necessary or advisable,
and that any approval or consent to any such amendments requested by the
Corporation shall be deemed granted by the Manager without the requirement of
any further consent or acknowledgment of any Member, and any such amendments to
this Section 3.10 shall be deemed in effect from such date.  In the event of any
adoption, implementation, modification or termination of an Equity Plan in a
manner that is not in accordance with this Section 3.10, the Company shall
provide written notice thereof to the Members.  The Company is expressly
authorized to issue Units in an amount equal to the number of shares of Class A
Common Stock issued pursuant to any such Equity Plan, without further act,
approval or vote of any Member or any other Persons.

 

(b)           For accounting and tax purposes, the Company shall take the
following actions in connection with equity-based awards granted pursuant to an
Equity Plan:

 

(i)            in the event that the Corporation incurs any compensation expense
in connection with any such award granted to an individual employed by, or
engaged to provide services to, the Corporation as consideration for such
employment or services, then the Company shall, without duplication of any
reimbursement made pursuant to Section 6.06, reimburse or be deemed to reimburse
the Corporation for a portion of the compensation expense equal to the amount
includible in the taxable income of such individual; and

 

(ii)           at the time any Common Units are issued in accordance with
Section 3.04 in connection with any such award granted to an individual who is
employed by, or engaged to provide services to, the Company or any of its
Subsidiaries as consideration for such employment or services, then the Company
or its applicable Subsidiary shall be deemed to (A) purchase a number of shares
of Class A Common Stock equal to the number of Common Units issued from the
Corporation for their Fair Market Value and (B) transfer the shares of Class A
Common Stock includible in such individual’s taxable income to such individual
as compensation.

 

(c)           At the time any Common Units are issued in accordance with
Section 3.04 in connection with equity-based awards granted pursuant to an
Equity Plan, the Corporation shall be deemed to make a Capital Contribution in
exchange for such Common Units in an amount equal to (i) the number of Common
Units issued multiplied by (ii) the Fair Market Value of a share of Class A
Common Stock on the date upon which the event triggering the issuance of such
Common Units occurred; provided that, where applicable, the Company shall be
deemed to have contributed such amount to the capital of the Subsidiary that is
the recipient of the award holder’s employment or services.

 

SECTION 3.11.            Dividend Reinvestment Plan, Cash Option Purchase Plan,
Equity Plan, Stock Incentive Plan or Other Plan.  Except as may otherwise be
provided in this Article III, all amounts received or deemed received by the
Corporation in respect of any dividend reinvestment plan, cash option purchase
plan, Equity Plan, stock incentive or other stock or subscription plan or
agreement (other than any amounts received in order to satisfy any

 

--------------------------------------------------------------------------------



 

tax obligations), either (a) shall be utilized by the Corporation to effect open
market purchases of shares of Class A Common Stock, or (b) if the Corporation
elects instead to issue new shares of Class A Common Stock with respect to such
amounts, shall be contributed by the Corporation to the Company in exchange for
additional Common Units.  Upon such contribution, the Company will issue to the
Corporation a number of Common Units equal to the number of new shares of
Class A Common Stock so issued.

 

ARTICLE IV

 

Distributions

 

SECTION 4.01.            Distributions.  (a)  Distributable Cash; Other
Distributions.  To the extent permitted by applicable Law and this Agreement,
Distributions to Members may be declared by the Manager out of Distributable
Cash or other funds or property legally available therefor in such amounts and
on such terms (including the payment dates of such Distributions) as the Manager
shall determine using such record date as the Manager may designate.  Such
Distributions shall be made to the Members as of the close of business on such
record date on a pro rata basis in accordance with each Member’s Percentage
Interest as of the close of business on such record date; provided, however,
that the Manager shall have the obligation to make Distributions as set forth in
Sections 4.01(b) and 14.02; and, provided further, that, notwithstanding any
other provision herein to the contrary, no Distribution shall be made to any
Member to the extent such Distribution would render the Company insolvent.  For
purposes of the foregoing sentence, “insolvent” means the inability of the
Company to pay its debts as they become due in the usual course of business. 
Promptly following the designation of a record date and the declaration of a
Distribution pursuant to this Section 4.01(a), the Manager shall give notice to
each Member of the record date, the amount and the terms of the Distribution and
the payment date thereof.  In furtherance of the foregoing, it is intended that
the Manager shall, to the extent permitted by applicable Law and this Agreement,
have the right in its sole discretion to make Distributions to the Members
pursuant to this Section 4.01(a) in such amounts as shall enable the Corporation
to pay dividends or to meet its obligations, including its obligations pursuant
to the Tax Receivable Agreement (to the extent such obligations are not
otherwise able to be satisfied as a result of Tax Distributions made pursuant to
Section 4.01(b)).

 

(b)           Tax Distributions.  On or about each date that is five
(5) Business Days prior to each due date for the U.S. federal income tax return
of the Corporation for a Taxable Year, as determined without regard to
extensions, the Company shall be required to make a Distribution out of
Distributable Cash or other funds or property legally available therefor (a “Tax
Distribution”) to the Members on a pro rata basis in accordance with each
Member’s Percentage Interest equal to an amount sufficient to cause the
Corporation to receive a Distribution equal to (i) the amount of the
Corporation’s Assumed Tax Liability for such Taxable Year, minus (ii) the amount
of all Distributions previously made to the Corporation pursuant to
Section 4.01(a) during such Taxable Year or pursuant to this
Section 4.01(b) with respect to such Taxable Year.  Notwithstanding the
foregoing, the Manager may, in its discretion, make payments in respect of Tax
Distributions on a quarterly basis.

 

SECTION 4.02.            Restricted Distributions.  Notwithstanding any
provision to the contrary contained in this Agreement, the Company shall not
make any Distribution to any

 

--------------------------------------------------------------------------------



 

Member on account of any Company Interest if such Distribution would violate any
applicable Law or the terms of the Credit Agreement.

 

ARTICLE V

 

Capital Accounts; Allocations; Tax Matters

 

SECTION 5.01.            Capital Accounts.  (a)  The Company shall maintain a
separate Capital Account for each Member according to the rules of Treasury
Regulation Section 1.704-1(b)(2)(iv).  For this purpose, the Company may (in the
discretion of the Manager), upon the occurrence of the events specified in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), increase or decrease the
Capital Accounts in accordance with the rules of such Treasury Regulation and
Treasury Regulation Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of
Company property.

 

(b)           For purposes of computing the amount of any item of Company
income, gain, loss or deduction to be allocated pursuant to this Article V and
to be reflected in the Capital Accounts of the Members, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for U.S. federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for this purpose); provided, however, that:

 

(i)            The computation of all items of income, gain, loss and deduction
shall include those items described in Section 705(a)(l)(B) or 705(a)(2)(B) of
the Code and Treasury Regulation Section 1.704-1(b)(2)(iv)(i), without regard to
the fact that such items are not includible in gross income or are not
deductible for U.S. federal income tax purposes.

 

(ii)           If the Book Value of any Company property is adjusted pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property.

 

(iii)          Items of income, gain, loss or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.

 

(iv)          Items of depreciation, amortization and other cost recovery
deductions with respect to Company property having a Book Value that differs
from its adjusted basis for tax purposes shall be computed by reference to the
property’s Book Value in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(g).

 

(v)           To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 732(d), 734(b) or 743(b) of the Code is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis).

 

--------------------------------------------------------------------------------



 

SECTION 5.02.            Allocations.  Except as otherwise provided in
Section 5.03 and Section 5.04, Net Profits and Net Losses for any Fiscal Year or
Fiscal Period shall be allocated to the Members pro rata in accordance with
their respective Percentage Interests.

 

SECTION 5.03.            Regulatory Allocations.  (a)  Losses attributable to
partner nonrecourse debt (as defined in Treasury Regulation
Section 1.704-2(b)(4)) shall be allocated in the manner required by Treasury
Regulation Section 1.704-2(i).  If there is a net decrease during a Taxable Year
in partner nonrecourse debt minimum gain (as defined in Treasury Regulation
Section 1.704-2(i)(3)), Profits for such Taxable Year (and, if necessary, for
subsequent Taxable Years) shall be allocated to the Members in the amounts and
of such character as determined according to Treasury Regulation
Section 1.704-2(i)(4).

 

(b)           Nonrecourse deductions (as determined according to Treasury
Regulation Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro
rata among the Members in accordance with their Percentage Interests.  Except as
otherwise provided in Section 5.03(a), if there is a net decrease in the Minimum
Gain during any Taxable Year, each Member shall be allocated Profits for such
Taxable Year (and, if necessary, for subsequent Taxable Years) in the amounts
and of such character as determined according to Treasury Regulation
Section 1.704-2(f).  This Section 5.03(b) is intended to be a minimum gain
chargeback provision that complies with the requirements of Treasury Regulation
Section 1.704-2(f) and shall be interpreted in a manner consistent therewith.

 

(c)           If any Member that unexpectedly receives an adjustment, allocation
or Distribution described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6) has an Adjusted Capital Account
Deficit as of the end of any Taxable Year, computed after the application of
Sections 5.03(a) and 5.03(b) but before the application of any other provision
of this Article V, then Profits for such Taxable Year shall be allocated to such
Member in proportion to, and to the extent of, such Adjusted Capital Account
Deficit.  This Section 5.03(c) is intended to be a qualified income offset
provision as described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted in a manner consistent therewith.

 

(d)           If the allocation of Net Losses to a Member as provided in
Section 5.02 would create or increase an Adjusted Capital Account Deficit, there
shall be allocated to such Member only that amount of Losses as will not create
or increase an Adjusted Capital Account Deficit.  The Net Losses that would,
absent the application of the preceding sentence, otherwise be allocated to such
Member shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to this Section 5.03(d).

 

(e)           Profits and Losses described in Section 5.01(b)(v) shall be
allocated in a manner consistent with the manner that the adjustments to the
Capital Accounts are required to be made pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(j), (k) and (m).

 

(f)            The allocations set forth in Section 5.03(a) through and
including Section 5.03(e) (the “Regulatory Allocations”) are intended to comply
with certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations.  The Regulatory Allocations may not be consistent with the manner
in which the Members intend to allocate Profit and Loss of the Company or for
the Company to make Distributions.  Accordingly, notwithstanding the other

 

--------------------------------------------------------------------------------



 

provisions of this Article V, but subject to the Regulatory Allocations, income,
gain, deduction and loss shall be reallocated among the Members so as to
eliminate the effect of the Regulatory Allocations and thereby cause the
respective Capital Accounts of the Members to equal the amounts (or as close
thereto as possible) they would have equaled if Profit and Loss (and such other
items of income, gain, deduction and loss) had been allocated without reference
to the Regulatory Allocations.  In general, the Members anticipate that this
will be accomplished by specially allocating other Profit and Loss (and such
other items of income, gain, deduction and loss) among the Members so that the
net amount of the Regulatory Allocations and such special allocations to each
such Member is zero.  In addition, if in any Fiscal Year or Fiscal Period there
is a decrease in Minimum Gain, or in partner nonrecourse debt minimum gain, and
application of the minimum gain chargeback requirements set forth in
Section 5.03(a) or Section 5.03(b) would cause a distortion in the economic
arrangement among the Members, the Members may, if they do not expect that the
Company will have sufficient other income to correct such distortion, request
the Internal Revenue Service to waive either or both of such minimum gain
chargeback requirements.  If such request is granted, this Agreement shall be
applied in such instance as if it did not contain such minimum gain chargeback
requirement.

 

SECTION 5.04.            Final Allocations.  Notwithstanding any contrary
provision in this Agreement except Section 5.03, the Manager shall make
appropriate adjustments to allocations of Profits and Losses to (or, if
necessary, allocate items of gross income, gain, loss or deduction of the
Company among) the Members upon the liquidation of the Company (within the
meaning of Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations), the
transfer of substantially all the Units (whether by sale or exchange or merger)
or sale of all or substantially all the assets of the Company, such that, to the
maximum extent possible, the Capital Accounts of the Members are proportionate
to their Percentage Interests.  In each case, such adjustments or allocations
shall occur, to the maximum extent possible, in the Fiscal Year of the event
requiring such adjustments or allocations.

 

SECTION 5.05.            Tax Allocations.  (a)  The income, gains, losses,
deductions and credits of the Company will be allocated, for U.S. federal and
state and local income tax purposes, among the Members in accordance with the
allocation of such income, gains, losses, deductions and credits among the
Members for computing their Capital Accounts; provided that if any such
allocation is not permitted by the Code or other applicable Law, the Company’s
subsequent income, gains, losses, deductions and credits will be allocated among
the Members so as to reflect as nearly as possible the allocation set forth
herein in computing their Capital Accounts.

 

(b)           Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Members in accordance with Section 704(c) of the Code so as
to take account of any variation between the adjusted basis of such property to
the Company for U.S. federal income tax purposes and its Book Value using the
traditional method, as described in Treasury Regulation Section 1.704-3(b).

 

(c)           If the Book Value of any Company asset is adjusted pursuant to
Section 5.01(b), subsequent allocations of items of taxable income, gain, loss
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for U.S.

 

--------------------------------------------------------------------------------



 

federal income tax purposes and its Book Value in the same manner as under
Section 704(c) of the Code using the traditional method, as described in
Treasury Regulation Section 1.704-3(b).

 

(d)           Allocations of tax credits, tax credit recapture and any items
related thereto shall be allocated to the Members pro rata or as determined by
the Manager taking into account the principles of Treasury Regulation
Section 1.704-1(b)(4)(ii).

 

(e)           For purposes of determining a Member’s pro rata share of the
Company’s “excess nonrecourse liabilities” within the meaning of Treasury
Regulation Section 1.752-3(a)(3), each Member’s interest in income and gain
shall be in proportion to the Units held by such Member.

 

(f)            Allocations pursuant to this Section 5.05 are solely for purposes
of U.S. federal and state and local taxes and shall not affect, or in any way be
taken into account in computing, any Member’s Capital Account or share of
Profits, Losses, Distributions or other Company items pursuant to any provision
of this Agreement.

 

SECTION 5.06.            Indemnification and Reimbursement for Payments on
Behalf of a Member.  Notwithstanding anything in this Agreement to the contrary,
if the Company is obligated to pay any amount to a Governmental Entity (or
otherwise makes a payment to a Governmental Entity) that is specifically
attributable to a Member or a Member’s status as such (including U.S. federal
withholding or other taxes, state personal property taxes and state
unincorporated business taxes), then such Member shall indemnify the Company in
full for the entire amount paid (including interest, penalties and related
expenses).  The Manager may offset Distributions to which a Member is otherwise
entitled under this Agreement against such Member’s obligation to indemnify the
Company under this Section 5.06.  A Member’s obligation to indemnify the Company
under this Section 5.06 shall survive the Transfer of any Company Interests and
the termination, dissolution, liquidation and winding up of the Company, and for
purposes of this Section 5.06, the Company shall be treated as continuing in
existence.  The Company may pursue and enforce all rights and remedies it may
have against each Member under this Section 5.06, including instituting a
lawsuit to collect such indemnification with interest calculated at a rate per
annum equal to the sum of the Base Rate plus 300 basis points (but not in excess
of the highest rate per annum permitted by Law).

 

SECTION 5.07.            Withholding.  Each Member hereby agrees to furnish to
the Company such information and forms as required or reasonably requested in
order to comply with any Laws governing taxes, including withholding of tax or
in order to claim any reduced rate of, or exemption from, withholding to which
the Member is legally entitled.  The Company may withhold any amount that it
determines is required to be withheld from any amount otherwise payable to any
Member hereunder, and any such withheld amount shall be deemed to have been paid
to such Member for purposes of this Agreement.

 

--------------------------------------------------------------------------------



 

ARTICLE VI

 

Management

 

SECTION 6.01.            Authority of Manager.  (a)  Except for situations in
which the approval of any Member(s) is specifically required by the Act or this
Agreement, (i) all management powers over the business and affairs of the
Company shall be exclusively vested in the Corporation, as the sole manager of
the Company (the Corporation, in such capacity, the “Manager”), and (ii) the
Manager shall conduct, direct and exercise full control over all activities of
the Company.  The Manager shall be the “manager” of the Company for the purposes
of the Act.  Except as otherwise expressly provided for herein and subject to
the other provisions of this Agreement, the Members hereby consent to the
exercise by the Manager of all such powers and rights conferred by the Act with
respect to the management and control of the Company.  Any vacancies in the
position of Manager shall be filled in accordance with Section 6.04.

 

(b)           The day-to-day business and operations of the Company shall be
overseen and implemented by officers of the Company (each, an “Officer” and
collectively, the “Officers”), subject to any limitations imposed by the
Manager.  An Officer may, but need not, be a Member.  Each Officer shall be
appointed by the Manager and shall hold office until his or her successor shall
be duly designated and qualified or until his or her death or until he or she
shall resign or shall have been removed in the manner hereinafter provided.  Any
one Person may hold more than one office.  Subject to the other provisions in
this Agreement (including in Section 6.07 below), the salaries or other
compensation, if any, of the Officers shall be fixed from time to time by the
Manager.  The authority and responsibility of the Officers shall include, but
not be limited to, such duties as the Manager may, from time to time, delegate
to them and the carrying out of the Company’s business and affairs on a
day-to-day basis.  Immediately following the consummation of the IPO, the
Manager hereby removes the existing Officer as of such time from his offices and
hereby appoints Joshua J. Wilson Chief Executive Officer of the Company and
Michael D. Cody Chief Financial Officer of the Company.  All Officers shall be,
and shall be deemed to be, officers and employees of the Company.  An Officer
may also fill and perform one or more roles as an officer of the Manager.

 

(c)           The Manager shall have the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Company (including the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company) or the
merger, consolidation, reorganization or other combination of the Company with
or into another entity.

 

SECTION 6.02.            Actions of the Manager.  The Manager may authorize any
Officer or other Person or Persons to act on behalf of the Company pursuant to
Section 6.07.

 

SECTION 6.03.            Resignation; No Removal.  The Manager may resign at any
time by giving written notice to the Members.  Unless otherwise specified in the
notice, the resignation shall take effect upon receipt thereof by the Members,
and the acceptance of the

 

--------------------------------------------------------------------------------



 

resignation shall not be necessary to make it effective.  The Members have no
right under this Agreement to remove or replace the Manager.

 

SECTION 6.04.            Vacancies.  Vacancies in the position of Manager
occurring for any reason shall be filled by the Corporation (or, if the
Corporation has ceased to exist without any successor or assign, then by the
holders of a majority in interest of the voting capital stock of the Corporation
immediately prior to such cessation).  The Members have no right under this
Agreement to fill any vacancy in the position of Manager.

 

SECTION 6.05.            Transactions Between Company and Manager.  The Manager
may cause the Company to contract and deal with the Manager, or any Affiliate of
the Manager, provided such contracts and dealings are on terms comparable to
those available to the Company from others dealing with the Company at arm’s
length or are approved by the Members and otherwise are permitted by the Credit
Agreement.  The Members hereby approve the Class B Subscription and IPO Common
Unit Purchase Agreement and the IPO Common Unit Purchase Agreement in the forms
heretofore provided to each such Member, together with such modifications,
revisions or amendments as the Manager may approve in its discretion.

 

SECTION 6.06.            Reimbursement for Expenses.  The Manager shall not be
compensated for its services as Manager of the Company except as expressly
provided in this Agreement.  The Members acknowledge and agree that, upon the
consummation of the IPO, the Class A Common Stock will be publicly traded and
therefore the Manager, in its capacity as the Corporation, will have access to
the public capital markets and that such status and the services performed by
the Manager will inure to the benefit of the Company and all Members; therefore,
the Manager shall be reimbursed by the Company for any reasonable out-of-pocket
expenses incurred on behalf of the Company, including all fees, expenses and
costs associated with the IPO and all fees, expenses and costs of being a public
company (including expenses incurred in connection with public reporting
obligations, proxy statements, stockholder meetings, stock exchange fees,
transfer agent fees, SEC and FINRA filing fees and offering expenses) and
maintaining its corporate existence.  In the event that shares of Class A Common
Stock are sold to underwriters in the IPO (or in any subsequent public offering)
at a price per share that is lower than the price per share for which such
shares of Class A Common Stock are sold to the public in the IPO (or in such
subsequent public offering, as applicable) after taking into account
underwriters’ discounts or commissions and brokers’ fees or commissions (such
difference, the “Discount”), (i) the Corporation shall be deemed to have
contributed to the Company in exchange for Common Units the full amount for
which such shares of Class A Common Stock were sold to the public in the IPO (or
in such subsequent public offering, as applicable) and (ii) the Company shall be
deemed to have paid the Discount as an expense.  To the extent practicable,
expenses incurred by the Manager on behalf of or for the benefit of the Company
shall be billed directly to and paid by the Company and, if and to the extent
any reimbursements to the Manager or any of its Affiliates by the Company
pursuant to this Section 6.06 constitute gross income to such Person (as opposed
to the repayment of advances made by such Person on behalf of the Company), such
amounts shall be treated as “guaranteed payments” within the meaning of
Section 707(c) of the Code and shall not be treated as Distributions for
purposes of computing the Members’ Capital Accounts.  Notwithstanding the
foregoing, the Company shall not bear any income tax obligations of the Manager
or any payments made pursuant to the Tax Receivable Agreement.

 

--------------------------------------------------------------------------------



 

SECTION 6.07.            Delegation of Authority.  The Manager (a) may, from
time to time, delegate to one or more Officers or other Persons such authority
and duties as the Manager may deem advisable and (b) may assign titles
(including “chief executive officer”, “president”, “chief financial officer”,
“chief operating officer”, “vice president”, “secretary”, “assistant secretary”,
“treasurer” or “assistant treasurer”) to such Officers or Persons as the Manager
may deem advisable.  Any number of titles may be held by the same individual. 
The salaries or other compensation, if any, of such Officers or agents of the
Company shall be fixed from time to time by the Manager, subject to the other
provisions in this Agreement.

 

SECTION 6.08.            Limitation of Liability of Manager and Officers.
  (a)  Except as otherwise provided herein or in an agreement entered into by
such Person and the Company, neither the Manager nor any Officer shall be liable
to the Company, to any Member or to their respective Affiliates for any act or
omission performed or omitted by the Manager or such Officer, in such Person’s
capacity as the Manager or an Officer, as applicable, in good faith and in a
manner reasonably believed by such Person to be within the scope of authority
conferred to such Person by this Agreement or by the Manager or other authorized
Person; provided, however, that, except as otherwise provided herein, such
limitation of liability shall not apply to the extent the act or omission
constituted a breach of such Person’s duties, if any, as the Manager or an
Officer, as applicable, and such breach involved intentional misconduct, fraud
or a knowing violation of Law, and was material to the cause of action, in each
case as determined by a final judgment, order or decree of a court of competent
jurisdiction, in each case, that is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected.  The
Manager and each Officer may exercise any of the powers granted to it by this
Agreement and perform any of the duties, if any, imposed upon it hereunder
either directly or by or through its respective agents, and shall not be
responsible for any misconduct or negligence on the part of any such agent (so
long as such agent was selected in good faith and with reasonable care).  The
Manager and each Officer shall be entitled to rely in good faith on the
provisions of this Agreement and on information, opinions, reports or statements
(including financial statements and information, opinions, reports or statements
as to the value or amount of the assets, liabilities, profits or losses of the
Company or any facts pertinent to the existence and amount of assets from which
Distributions to Members might properly be paid) of the following other Persons
or groups: one or more Officers or employees of the Company or the Manager; any
attorney, independent accountant, appraiser or other expert or professional
employed or engaged by or on behalf of the Company; or any other Person who has
been selected in good faith and with reasonable care by or on behalf of the
Company, in each case as to matters which the Manager or Officer reasonably
believes to be within such other Person’s competence, and any act of or failure
to act by the Manager or such Officer in good faith reliance on such advice
shall in no event subject the Manager or such Officer to liability to the
Company or any Member.

 

(b)           Notwithstanding any other provision of this Agreement, to the
extent that, at law or in equity, the Manager (or any Affiliate of the Manager
or any manager, managing member, general partner, director, officer, employee,
agent, fiduciary or trustee of the Manager or of any Affiliate of the Manager)
or any Officer has duties (including fiduciary duties) to the Company, to the
Manager (in the case of any Officer), to a Member, to any Person who acquires an
interest in a Company Interest or to any other Person bound by this Agreement,
all such duties (including fiduciary duties) are hereby eliminated, to the
fullest extent permitted by law, and replaced with the duties or standards
expressly set forth herein, if any.  Such elimination of

 

--------------------------------------------------------------------------------



 

duties (including fiduciary duties) to the Company, the Manager (in the case of
any Officer), each of the Members, each other Person who acquires an interest in
a Company Interest and each other Person bound by this Agreement and replacement
thereof with the duties or standards expressly set forth herein, if any, are
approved by the Company, each of the Members, each other Person who acquires an
interest in a Company Interest after the date hereof and each other Person bound
by this Agreement.

 

(c)           Whenever this Agreement or any other agreement contemplated herein
provides that the Manager shall act in a manner which is, or provide terms which
are, “fair and reasonable” to the Company or any Member that is not the Manager,
the Manager shall determine such appropriate action or provide such terms
considering, in each case, the relative interests of each party to such
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
United States generally accepted accounting practices or principles.

 

(d)           Whenever in this Agreement or any other agreement contemplated
herein, the Manager is permitted or required to take any action or to make a
decision in its “sole discretion” or “discretion,” with “complete discretion” or
under a grant of similar authority or latitude, the Manager shall be entitled to
consider such interests and factors as it desires, including the interests of
the Corporation, and shall, to the fullest extent permitted by applicable Law,
have no duty or obligation to give any consideration to any interest of or
factors affecting the Company or other Members.

 

(e)           Whenever in this Agreement the Manager is permitted or required to
take any action or to make a decision in its “good faith” or under another
express standard, the Manager shall act under such express standard and, to the
extent permitted by applicable Law, shall not be subject to any other or
different standards imposed by this Agreement or any other agreement
contemplated herein or by applicable law, and, notwithstanding anything
contained herein to the contrary, so long as the Manager acts in good faith or
under such other express standard, as applicable, the resolution, action or
terms so made, taken or provided by the Manager shall not constitute a breach of
this Agreement or any other agreement contemplated herein or impose liability
upon the Manager or any of the Manager’s Affiliates or any other Person.

 

SECTION 6.09.            Indemnification.  (a) Subject to Section 5.06, the
Company hereby agrees to indemnify and hold harmless any Member, the Manager,
the Officers and such other Persons as the Manager determines to indemnify
(each, an “Indemnified Person”) to the fullest extent permitted under the Act,
as the same now exists or may hereafter be amended, substituted or replaced
(but, in the case of any such amendment, substitution or replacement only to the
extent that such amendment, substitution or replacement permits the Company to
provide broader indemnification rights than the Company is providing immediately
prior to such amendment, substitution or replacement), against all expenses,
including attorneys’ fees, judgments, fines and amounts paid in settlement
actually and reasonably incurred by such Person in connection with any
threatened, pending or completed actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which such Person is or is
threatened to be made a party by reason of the fact that such Person is or was a
Member, the Manager, an Officer, an employee or an agent of the Company or is or
was serving at the request of the Company as a

 

--------------------------------------------------------------------------------



 

manager, member, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise; provided,
however, that no Indemnified Person shall be indemnified for actions not made in
good faith or not in a manner which such Person reasonably believed to be in or
not opposed to the best interests of the Company, or, with respect to any
criminal action or proceeding other than by or in the right of the Company, had
reasonable cause to believe the conduct was unlawful.  Expenses, including
attorneys’ fees, incurred by any such Indemnified Person in defending a
proceeding shall be paid by the Company as they are incurred and in advance of
the final disposition of such action, suit or proceeding, upon receipt of an
undertaking by or on behalf of such Indemnified Person to repay such amount if
it shall ultimately be determined by a court of competent jurisdiction that such
Indemnified Person is not entitled to be indemnified by the Company.

 

(b)           The right to indemnification and the advancement of expenses
conferred in this Section 6.09 shall not be exclusive of any other right which
any Person may have or hereafter acquire under any statute, agreement, bylaw,
action by the Manager or otherwise.

 

(c)           The Company shall maintain directors’ and officers’ liability
insurance, or make other financial arrangements, at its expense, to protect any
Indemnified Person against any expense, liability or loss described in
Section 6.09(a) whether or not the Company would have the power to indemnify
such Indemnified Person against such expense, liability or loss under the
provisions of this Section 6.09.  The Company shall use its commercially
reasonable efforts to purchase directors’ and officers’ liability insurance with
a carrier and in an amount determined necessary or desirable as determined in
good faith by the Manager.

 

(d)           Notwithstanding anything contained herein to the contrary
(including in this Section 6.09), the Company agrees that any indemnification
and advancement of expenses available from Scientific Games to any current or
former Indemnified Person by virtue of such Person’s service as a manager,
member, director, officer, partner, employee or agent of Scientific Games prior
to or following the Effective Time (any such Person, a “Scientific Games
Person”) shall be secondary to the indemnification and advancement of expenses
to be provided by the Company pursuant to this Section 6.09, which shall be
provided out of and to the extent of Company assets only, and no Member (unless
such Member otherwise agrees in writing or is found in a final decision by a
court of competent jurisdiction to have personal liability on account thereof)
shall have personal liability on account thereof or shall be required to make
additional Capital Contributions to help satisfy such indemnity of the Company
and the Company (i) shall be the primary indemnitor of first resort for such
Scientific Games Person pursuant to this Section 6.09 and (ii) shall be fully
responsible for the advancement of all expenses and the payment of all amounts
or liabilities with respect to such Scientific Games Person which are addressed
by this Section 6.09.

 

(e)           If this Section 6.09 or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 6.09 to the fullest extent permitted by any applicable portion of
this Section 6.09 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.

 

--------------------------------------------------------------------------------



 

SECTION 6.10.            Investment Company Act.  The Manager shall use its best
efforts to ensure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act.

 

SECTION 6.11.            Outside Activities of the Manager.  The Manager shall
not, directly or indirectly, enter into or conduct any business or operations,
other than in connection with (a) in its capacity as a Member, the ownership,
acquisition and disposition of Common Units, (b) the management of the business
and affairs of the Company and its Subsidiaries, (c) the operation of the
Manager as a reporting company with a class (or classes) of securities
registered under Section 12 of the Exchange Act, and listed on a securities
exchange, (d) the offering, sale, syndication, private placement or public
offering of stock, bonds, securities or other interests, (e) financing or
refinancing of any type related to the Company, its Subsidiaries or their assets
or activities, and (f) such activities as are incidental to the foregoing;
provided, however, that, except as otherwise provided herein, the net proceeds
of any financing or refinancing raised by the Manager pursuant to the preceding
clauses (d) and (e) shall be made available to the Company, whether as Capital
Contributions, loans or otherwise, as appropriate, and, provided further, that
the Manager may, in its sole and absolute discretion, from time to time hold or
acquire assets in its own name or otherwise other than through the Company and
its Subsidiaries so long as the Manager takes commercially reasonable measures
to ensure that the economic benefits and burdens of such assets are otherwise
vested in the Company or its Subsidiaries, through assignment, mortgage, loan or
otherwise or, if it is not commercially reasonable to vest such economic
interests in the Company or any of its Subsidiaries, the Members shall negotiate
in good faith to amend this Agreement to reflect such activities and the direct
ownership of assets by the Manager.  Nothing contained herein shall be deemed to
prohibit the Manager from executing any guarantee of indebtedness of the Company
or its Subsidiaries.

 

ARTICLE VII

 

Rights and Obligations of Members

 

SECTION 7.01.            Limitation of Liability and Duties of Members.  (a) 
Except as provided in this Agreement or in the Act, no Member (including the
Member that is also the Manager) shall be personally liable, whether to the
Company, to any of the other Members, to the creditors of the Company or to any
third party, for any debt, obligation or liability of the Company, whether
arising in contract, tort or otherwise, solely by reason of being a Member. 
Notwithstanding anything contained herein to the contrary, the failure of the
Company to observe any formalities or requirements relating to the exercise of
its powers or management of its business and affairs under this Agreement or the
Act shall not be grounds for imposing personal liability on the Members for any
debts, obligations or liabilities of the Company.

 

(b)           In accordance with the Act and the laws of the State of Nevada, a
Member may, under certain circumstances, be required to return amounts
previously distributed to such Member.  It is the intent of the Members that no
Distribution to any Member pursuant to Article IV shall be deemed a return of
money or other property paid or distributed in violation of the Act.  To the
fullest extent permitted by Law, any Member receiving any such money or property
shall not be required to return any such money or property to the Company or any
other

 

--------------------------------------------------------------------------------



 

Person, unless such distribution was made by the Company to its Members in
clerical error.  However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member
and not of any other Member.

 

(c)           Notwithstanding any other provision of this Agreement (subject to
Section SECTION 6.08), to the extent that, at law or in equity, any Member (or
any Member’s Affiliate or any manager, managing member, general partner,
director, officer, employee, agent, fiduciary or trustee of any Member or of any
Affiliate of a Member) has duties (including fiduciary duties) to the Company,
to the Manager, to another Member, to any Person who acquires an interest in a
Company Interest or to any other Person bound by this Agreement, all such duties
(including fiduciary duties) are hereby eliminated, to the fullest extent
permitted by law, and replaced with the duties or standards expressly set forth
herein, if any.  Such elimination of duties (including fiduciary duties) to the
Company, the Manager, each of the other Members, each other Person who acquires
an interest in a Company Interest and each other Person bound by this Agreement
and replacement thereof with the duties or standards expressly set forth herein,
if any, are approved by the Company, each of the Members, each other Person who
acquires an interest in a Company Interest after the date hereof and each other
Person bound by this Agreement.

 

SECTION 7.02.            Lack of Authority.  No Member in its capacity as such
has the authority or power to act for or on behalf of the Company, to do any act
that would be binding on the Company or to make any expenditure on behalf of the
Company.  The Members hereby consent to the exercise by the Manager, the
Officers and any Persons to whom the Manager delegates authority and duties
pursuant to Section 6.07 of the powers conferred on them by Law and this
Agreement.

 

SECTION 7.03.            No Right of Partition.  No Member in its capacity as
such shall have the right to seek or obtain partition by court decree or
operation of Law of any Company property, or the right to own or use particular
or individual assets of the Company.

 

SECTION 7.04.            Members Right to Act.  For matters that require the
approval of the Members, the Members shall act through meetings and written
consents as described in paragraphs (a) and (b) below:

 

(a)           Except as otherwise expressly provided by this Agreement, acts by
the Members holding a majority of the Units, voting together as a single class,
shall be the acts of the Members.  Any Member entitled to vote at a meeting of
Members or to express consent or dissent to Company action in writing without a
meeting may authorize another person or persons to act for it by proxy.  An
electronic mail or similar transmission by the Member, or a photographic,
facsimile or similar reproduction of a writing executed by the Member shall be
treated as a proxy executed in writing for purposes of this Section 7.04(a).  No
proxy shall be voted or acted upon after eleven months from the date thereof,
unless the proxy provides for a longer period.  A proxy shall be revocable
unless the proxy form conspicuously states that the proxy is irrevocable and
that the proxy is coupled with an interest.  Should a proxy designate two or
more Persons to act as proxies, unless that instrument shall provide to the
contrary, a majority of such Persons present at any meeting at which their
powers thereunder are to

 

--------------------------------------------------------------------------------



 

be exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred, or, if only one be present, then such powers may be
exercised by that one; or, if an even number attend and a majority do not agree
on any particular issue, the Company shall not be required to recognize such
proxy with respect to such issue if such proxy does not specify how the votes
that are the subject of such proxy are to be voted with respect to such issue.

 

(b)           The actions by the Members permitted hereunder may be taken at a
meeting called by the Manager or by the Members holding a majority of the Units
entitled to vote on such matter on at least 48 hours’ prior written notice to
the other Members entitled to vote, which notice shall state the purpose or
purposes for which such meeting is being called.  The actions taken by the
Members entitled to vote or consent at any meeting (as opposed to by written
consent), if improperly called and noticed, shall be as valid as though taken at
a meeting duly held after regular call and notice if (but not until), either
before, at or after the meeting, the Members entitled to vote or consent as to
whom it was improperly held signs a written waiver of notice or a consent to the
holding of such meeting or an approval of the minutes thereof.  The actions by
the Members entitled to vote or consent may be taken by vote of the Members
entitled to vote or consent at a meeting or by written consent, so long as such
consent is signed by Members having not less than the minimum number of Units
that would be necessary to authorize or take such action at a meeting at which
all Members entitled to vote thereon were present and voted.  Prompt notice of
the action so taken without a meeting, which shall state the purpose or purposes
for which such written consent was required shall be given to those Members
entitled to vote or consent who did not consent in writing (for which such
notice and written consent may be delivered via email); provided, however, that
the failure to give any such notice shall not affect the validity of the action
taken by such written consent.  Any action taken pursuant to such written
consent of the Members shall have the same force and effect as if taken by the
Members at a meeting thereof.

 

SECTION 7.05.            Inspection Rights.  The Company shall permit each
Member and each of its designated representatives to (i) visit and inspect any
of the premises of the Company and its Subsidiaries, all at reasonable times and
upon reasonable notice, (ii) examine the corporate and financial records of the
Company or any of its Subsidiaries and make copies thereof or extracts
therefrom, during reasonable business hours and upon reasonable notice,
(iii) consult with the managers, officers, employees and independent accountants
of the Company or any of its Subsidiaries concerning the affairs, finances and
accounts of the Company or any of its Subsidiaries, during reasonable business
hours and upon reasonable notice.  The presentation of an executed copy of this
Agreement by any Member to the Company’s independent accountants shall
constitute the Company’s permission to its independent accountants to
participate in discussions with such Persons and their respective designated
representatives.

 

ARTICLE VIII

 

Books, Records, Accounting and Reports, Affirmative Covenants

 

SECTION 8.01.            Records and Accounting.  The Company shall keep, or
cause to be kept, appropriate books and records with respect to the Company’s
business, including all

 

--------------------------------------------------------------------------------



 

books and records necessary to provide any information, lists and copies of
documents required to be provided pursuant to Section 8.03 or pursuant to
applicable Law.  All matters concerning (a) the determination of the relative
amount of allocations and Distributions among the Members pursuant to Articles
III and IV and (b) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Manager, whose determination shall be
final and conclusive as to all of the Members absent manifest clerical error.

 

SECTION 8.02.            Fiscal Year.  The Fiscal Year of the Company shall
begin on the first day of January and end on the last day of December each year
or such other date as may be established by the Manager.

 

SECTION 8.03.            Reports.  The Company shall deliver or cause to be
delivered, within ninety (90) days after the end of each Fiscal Year, to each
Person who was a Member at any time during such Fiscal Year, all information
reasonably necessary for the preparation of such Person’s U.S. federal and
applicable state and local income tax returns.

 

ARTICLE IX

 

Tax Matters

 

SECTION 9.01.            Preparation of Tax Returns.  The Manager shall arrange
for the preparation and timely filing of all tax returns required to be filed by
the Company.  On or before April 10, June 10, September 10 and December 10 of
each Fiscal Year, the Company shall send to each Person who was a Member at any
time during the prior quarter, an estimate of such Member’s state tax
apportionment information and allocations to the Members of taxable income,
gains, losses, deductions and credits for such quarter, which estimate shall (at
the election of SG Holding I) have been reviewed and approved by the Company’s
outside tax accountants.  In addition, no later than the later of (i) April 10
following the end of the prior Fiscal Year and (ii) 30 Business Days after the
issuance of the final financial statement report for a Fiscal Year by the
Company’s auditors, the Company shall send to each Person who was a Member at
any time during such Fiscal Year, a statement showing such Member’s final state
tax apportionment information and allocations to the Members of taxable income,
gains, losses, deductions and credits for such Fiscal Year and a completed IRS
Schedule K-1.  Each Member shall notify the other Members upon receipt of any
notice of a tax examination of the Company by U.S. federal or state or local tax
authorities.  Subject to the terms and conditions of this Agreement, in its
capacity as the Partnership Representative, the Corporation shall have the
authority to prepare the tax returns of the Company using such permissible
methods and elections as it determines in its reasonable discretion, including
the use of any permissible method under Section 706 of the Code for purposes of
determining the varying Company Interests of the Members.

 

SECTION 9.02.            Tax Elections.  The Taxable Year shall be the Fiscal
Year set forth in Section 8.02.  The Manager shall cause the Company and each of
its Subsidiaries that is treated as a partnership for U.S. federal income tax
purposes to have in effect an election under Section 754 of the Code (or any
similar provisions of applicable state, local or foreign tax Law) for each
Taxable Year.  The Manager shall take commercially reasonable efforts to cause
each

 

--------------------------------------------------------------------------------



 

Person in which the Company owns a direct or indirect equity interest (other
than a Subsidiary) that is so treated as a partnership to have in effect any
such election for each Taxable Year.  Each Member will upon request supply any
information reasonably necessary to give proper effect to any such election.

 

SECTION 9.03.            Tax Controversies.  The Corporation shall be designated
and may, on behalf of the Company, at any time, and without further notice to or
consent from any Member, act as the “partnership representative” of the Company
(within the meaning given to such term in Section 6223 of the Code) (the
“Partnership Representative”) for purposes of the Code.  The Partnership
Representative shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Partnership
Representative and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith.  Each Member agrees to cooperate with the Company and to
do or refrain from doing any or all things reasonably requested by the Company
with respect to the conduct of such proceedings.  The Partnership Representative
shall keep all Members fully advised on a current basis of any contacts by or
discussions with tax authorities, and the Members shall have the right to
observe and participate through representatives of their own choosing (at their
sole expense) in any tax proceedings.  Nothing herein shall diminish, limit or
restrict the rights of any Member under Subchapter C of Chapter 63 of the Code
(Sections 6221 et seq.), as enacted by the Bipartisan Budget Act of 2015, any
Treasury Regulations or other guidance promulgated thereunder or any similar
state or local legislation, regulations or guidance.

 

ARTICLE X

 

Restrictions on Transfer of Units

 

SECTION 10.01.         Transfers by Members.  No Unitholder may Transfer any
interest in any Units, except Transfers (a) pursuant to and in accordance with
Section 10.02 or (b) approved in writing by the Manager.  Notwithstanding the
foregoing, “Transfer” shall not include an event that terminates the existence
of a Member for income tax purposes (including (i) a change in entity
classification of a Member under Treasury Regulation Section 301.7701-3, (ii) a
sale of assets by, or liquidation of, a Member pursuant to an election under
Section 336 or 338 of the Code or (iii) a merger, severance or allocation within
a trust or among sub-trusts of a trust that is a Member), but that does not
terminate the existence of such Member under applicable state law (or, in the
case of a trust that is a Member, does not terminate the trusteeship of the
fiduciaries under such trust with respect to all the Company Interests of such
trust that is a Member).

 

SECTION 10.02.         Permitted Transfers.  The restrictions contained in
Section 10.01(a) shall not apply to any Transfer (each such Transfer, and
together with any Transfer approved pursuant to Section 10.01(b), a “Permitted
Transfer”) pursuant to (i)(A) a Change of Control Transaction, (B) a Redemption
or Exchange in accordance with Article XI hereof or (C) a Transfer by a Member
to the Corporation or any of its Subsidiaries; (ii) a Transfer by any Member to
such Member’s spouse, any lineal ascendants or descendants or trusts or other

 

--------------------------------------------------------------------------------



 

entities in which such Member or Member’s spouse, lineal ascendants or
descendants hold (and continue to hold while such trusts or other entities hold
Units) 50% or more of such entity’s beneficial interests; (iii) the laws of
descent and distribution and (iv) a Transfer to an Affiliate of such Member;
provided, however, that (A) the restrictions contained in this Agreement will
continue to apply to Units after any Permitted Transfer of such Units, and
(B) in the case of the foregoing clauses (ii), (iii) and (iv), the transferees
of the Units so Transferred shall agree in writing to be bound by the provisions
of this Agreement and, the transferor will deliver a written notice to the
Company and the Members, which notice will disclose in reasonable detail the
identity of the proposed transferee.  In the case of a Permitted Transfer by SG
Holding I or SG Holding of Common Units to a transferee in accordance with this
Section 10.02, SG Holding I or SG Holding (or any subsequent transferee thereof)
shall be required to also Transfer an equal number of shares of Class B Common
Stock corresponding to the proportion of such Person’s Common Units that were
Transferred in the Permitted Transfer to such transferee. All Permitted
Transfers are subject to the additional limitations set forth in
Section 10.07(b).

 

SECTION 10.03.         Restricted Units Legend.  The Units have not been
registered under the Securities Act and, therefore, in addition to the other
restrictions on Transfer contained in this Agreement, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is then available.  To the extent such Units have been
certificated, each certificate evidencing Units and each certificate issued in
exchange for or upon the Transfer of any Units (if such securities remain Units
as defined herein after such Transfer) shall be stamped or otherwise imprinted
with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER
SPECIFIED IN THE AMENDED AND RESTATED OPERATING AGREEMENT OF SCIPLAY PARENT
COMPANY, LLC, AS MAY BE AMENDED AND MODIFIED FROM TIME TO TIME, AND SCIPLAY
PARENT COMPANY, LLC RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES
UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY TRANSFER.  A COPY
OF SUCH CONDITIONS SHALL BE FURNISHED BY SCIPLAY PARENT COMPANY, LLC TO THE
HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

 

The Company shall imprint such legend on certificates (if any) evidencing
Units.  The legend set forth above shall be removed from the certificates (if
any) evidencing any units which cease to be Units in accordance with the
definition thereof.

 

SECTION 10.04.         Transfer.  Prior to Transferring any Units (other than
pursuant to a Change of Control Transaction), the Transferring Unitholder shall
cause the prospective transferee to agree in writing to be bound by this
Agreement as provided in Section 10.02 and

 

--------------------------------------------------------------------------------



 

any other agreements executed by the holders of Units and relating to such Units
in the aggregate (collectively, the “Other Agreements”), and shall cause the
prospective transferee to execute and deliver to the Company and the other
holders of Units counterparts of this Agreement and any applicable Other
Agreements.  Any Transfer or attempted Transfer of any Units in violation of any
provision of this Agreement (including any prohibited indirect Transfers) shall
be void, and in the event of any such Transfer or attempted Transfer, the
Company shall not record such Transfer on its books and records, including the
Schedule of Members, or treat any purported transferee of such Units as the
owner of such securities for any purpose.

 

SECTION 10.05.         Assignee’s Rights.  (a)  The Transfer of a Company
Interest in accordance with this Agreement shall be effective as of the date of
its assignment (assuming compliance with all of the conditions to such Transfer
set forth herein), and such Transfer shall be shown on the books and records of
the Company.  Profits, Losses and other Company items shall be allocated between
the transferor and the Assignee according to Section 706 of the Code, using any
permissible method as determined in the reasonable discretion of the Manager. 
Distributions made before the effective date of such Transfer shall be paid to
the transferor, and Distributions made after such date shall be paid to the
Assignee.

 

(b)           Unless and until an Assignee becomes a Member pursuant to
Article XII, the Assignee shall not be entitled to any of the rights granted to
a Member hereunder or under applicable Law, other than the rights granted
specifically to Assignees pursuant to this Agreement; provided, however, that,
without relieving the transferring Member from any such limitations or
obligations as more fully described in Section 10.06, such Assignee shall be
bound by any limitations and obligations of a Member contained herein that a
Member would be bound on account of the Assignee’s Company Interest (including
the obligation to make Capital Contributions on account of such Company
Interest, to the extent applicable).

 

SECTION 10.06.         Assignor’s Rights and Obligations.  Any Member who shall
Transfer any Company Interest in a manner in accordance with this Agreement
shall cease to be a Member with respect to such Units or other interest and
shall no longer have any rights or privileges, or, except as set forth in
Section 5.06 or this Section 10.06, duties, liabilities or obligations, of a
Member with respect to such Units or other interest (it being understood,
however, that the applicable provisions of Sections 6.08 and 6.09 shall continue
to inure to such Person’s benefit), except that unless and until the Assignee
(if not already a Member) is admitted as a Substituted Member in accordance with
the provisions of Article XII (the “Admission Date”), (i) such assigning Member
shall retain all of the duties, liabilities and obligations of a Member with
respect to such Units or other interest, and (ii) the Manager may, in its sole
discretion, reinstate all or any portion of the rights and privileges of such
Member with respect to such Units or other interest for any period of time prior
to the Admission Date.  Nothing contained herein shall relieve any Member who
Transfers any Units or other interest in the Company from any liability of such
Member to the Company with respect to such Company Interest that may exist on
the Admission Date or that is otherwise specified in the Act and incorporated
into this Agreement or for any liability of such Member to the Company or any
other Person for any materially false statement made by such Member (in its
capacity as such) or for any present or future breaches of any representations,
warranties or covenants by such Member (in its capacity as such) contained
herein or in the other agreements with the Company.

 

--------------------------------------------------------------------------------



 

SECTION 10.07.         Overriding Provisions.  (a)  Any Transfer in violation of
this Article X shall be null and void ab initio, and the provisions of
Sections 10.05 and 10.06 shall not apply to any such Transfers.  For the
avoidance of doubt, any Person to whom a Transfer is made or attempted in
violation of this Article X shall not become a Member, shall not be entitled to
vote on any matters coming before the Members and shall not have any other
rights in or with respect to any rights of a Member of the Company.  The
approval of any Transfer in any one or more instances shall not limit or waive
the requirement for such approval in any other or future instance.  The Manager
shall promptly amend the Schedule of Members to reflect any Permitted Transfer
pursuant to this Article X.

 

(b)           Notwithstanding anything contained in this Agreement to the
contrary (including, for the avoidance of doubt, the provisions of Article XI
and Article XII and the other provisions of this Article X), in no event shall
any Member Transfer any Units to the extent such Transfer could, in the
reasonable determination of the Manager:

 

(i)            result in a violation of the Securities Act, or any other
applicable federal, state or foreign Laws;

 

(ii)           cause an assignment under the Investment Company Act;

 

(iii)          be a violation of or a default (or an event that, with notice or
the lapse of time or both, would constitute a default) under, or result in an
acceleration of any (A) indebtedness under the Credit Agreement or (B) any
indebtedness incurred, issued or guaranteed by the Company that, individually or
in the aggregate, has an aggregate principal amount then outstanding that is
greater than $25,000,000;

 

(iv)          cause the Company to lose its status as a partnership for U.S.
federal income tax purposes or, without limiting the generality of the
foregoing, be a Transfer effected on or through an “established securities
market” or a “secondary market or the substantial equivalent thereof”, as such
terms are used in Section 1.7704-1 of the Treasury Regulations;

 

(v)           be a Transfer to a Person who is not legally competent or who has
not achieved his or her majority under applicable Law (excluding trusts for the
benefit of minors);

 

(vi)          cause the Company or any Member or the Manager to be treated as a
fiduciary under the Employee Retirement Income Security Act of 1974, as amended;

 

(vii)         cause the Company (as determined by the Manager in its sole
discretion) to be treated as a “publicly traded partnership” or to be taxed as a
corporation pursuant to Section 7704 of the Code; or

 

(viii)        result in the Company having more than one hundred (100) partners,
within the meaning of Treasury Regulation Section 1.7704-1(h)(1) (determined
pursuant to the rules of Treasury Regulation Section 1.7704-1(h)(3)).

 

--------------------------------------------------------------------------------



 

ARTICLE XI

 

Redemption and Exchange

 

SECTION 11.01.         Redemption Right of a Member.  (a)  Redemption Notice.
 Subject to the provisions set forth in this Section 11.01, each Member (other
than the Corporation) shall be entitled to cause the Company to redeem (a
“Redemption”) its Common Units (the “Redemption Right”) at any time beginning on
the earlier of (i) 180 days after the Effective Time or (ii) if such Member has
entered into a contractual lock-up agreement with the underwriters in connection
with the IPO relating to the shares of the Corporation owned by such Member, the
date such lock-up agreement has been waived or terminated as it applies to such
Member.  A Member desiring to exercise its Redemption Right (the “Redeeming
Member”) shall exercise such right by giving written notice (the “Redemption
Notice”) to the Company with a copy to the Corporation.  The Redemption Notice
shall specify the number of Common Units (the “Redeemed Units”) that the
Redeeming Member intends to have the Company redeem and a date, not less than
seven (7) Business Days nor more than ten (10) Business Days after delivery of
such Redemption Notice (unless and to the extent that the Manager in its sole
discretion agrees in writing to waive such time periods), on which exercise of
the Redemption Right shall be completed (the “Redemption Date”); provided that
the Company, the Corporation and the Redeeming Member may change the number of
Redeemed Units and/or the Redemption Date specified in such Redemption Notice to
another number and/or date by mutual agreement signed in writing by each of
them; provided further that a Redemption Notice may be conditioned on (x) the
Redeeming Member having entered into a valid and binding agreement with a third
party for the sale of shares of Class A Common Stock that may be issued in
connection with such proposed Redemption (whether in a tender or exchange offer,
private sale or otherwise) and such agreement is subject to customary closing
conditions for agreements of this kind and the delivery of the Class A Common
Stock by the Redeeming Member to such third party, (y) the closing of an
announced merger, consolidation or other transaction in which the shares of
Class A Common Stock that may be issued in connection with such proposed
Redemption would be exchanged or converted or become exchangeable for or
convertible into cash or other securities or property and/or (z) the closing of
an underwritten distribution of the shares of Class A Common Stock that may be
issued in connection with such proposed Redemption.  Unless the Redeeming Member
timely has delivered a Retraction Notice as provided in Section 11.01(b) or has
revoked or delayed a Redemption as provided in Section 11.01(c), on the
Redemption Date (to be effective immediately prior to the close of business on
the Redemption Date): (A) the Redeeming Member shall transfer and surrender the
Redeemed Units to the Company, free and clear of all liens and encumbrances, and
(B) the Company shall (x) cancel the Redeemed Units, (y) transfer to the
Redeeming Member the consideration to which the Redeeming Member is entitled
under Section 11.01(b), and (z) if the Units are certificated, issue to the
Redeeming Member a certificate for a number of Common Units equal to the
difference (if any) between the number of Common Units evidenced by the
certificate surrendered by the Redeeming Member pursuant to clause (A) of this
Section 11.01(a) and the Redeemed Units.

 

(b)           In exercising its Redemption Right, a Redeeming Member shall be
entitled to receive the Share Settlement or the Cash Settlement; provided that
the Corporation shall have the option (as determined solely by its Independent
Directors who are disinterested) as provided

 

--------------------------------------------------------------------------------



 

in Section 11.02 and subject to Section 11.01(d) to select whether the
redemption payment is made by means of a Share Settlement or a Cash Settlement. 
Within three (3) Business Days of delivery of the Redemption Notice, the
Corporation shall give written notice (the “Contribution Notice”) to the Company
(with a copy to the Redeeming Member) of its intended settlement method;
provided that if the Corporation does not timely deliver a Contribution Notice,
the Corporation shall be deemed to have elected the Share Settlement method.  If
the Corporation elects the Cash Settlement method, the Redeeming Member may
retract its Redemption Notice by giving written notice (the “Retraction Notice”)
to the Company (with a copy to the Corporation) within two (2) Business Days of
delivery of the Contribution Notice.  The timely delivery of a Retraction Notice
shall terminate all of the Redeeming Member’s, Company’s and the Corporation’
rights and obligations under this Section 11.01 arising from the Redemption
Notice.

 

(c)           In the event the Corporation elects a Share Settlement in
connection with a Redemption, a Redeeming Member shall be entitled to revoke its
Redemption Notice or delay the consummation of a Redemption if any of the
following conditions exists: (i) any registration statement pursuant to which
the resale of the Class A Common Stock to be registered for such Redeeming
Member at or immediately following the consummation of the Redemption shall have
ceased to be effective pursuant to any action or inaction by the SEC or no such
resale registration statement has yet become effective; (ii) the Corporation
shall have failed to cause any related prospectus to be supplemented by any
required prospectus supplement necessary to effect such Redemption; (iii) the
Corporation shall have exercised its right to defer, delay or suspend the filing
or effectiveness of a registration statement and such deferral, delay or
suspension shall affect the ability of such Redeeming Member to have its Class A
Common Stock registered at or immediately following the consummation of the
Redemption; (iv) the Corporation shall have disclosed to such Redeeming Member
any material non-public information concerning the Corporation, the receipt of
which could reasonably be determined to result in such Redeeming Member being
prohibited or restricted from selling Class A Common Stock at or immediately
following the Redemption without disclosure of such information, and the
Corporation does not permit such Redeeming Member to disclose such information;
(v) any stop order relating to the registration statement pursuant to which the
Class A Common Stock was to be registered by such Redeeming Member at or
immediately following the Redemption shall have been issued by the SEC;
(vi) there shall have occurred a material disruption in the securities markets
generally or in the market or markets in which the Class A Common Stock is then
traded; (vii) there shall be in effect an injunction, a restraining order or a
decree of any nature of any Governmental Entity that restrains or prohibits the
Redemption; (viii) the Corporation shall have failed to comply in all material
respects with its obligations under the Registration Rights Agreement, and such
failure shall have affected the ability of such Redeeming Member to consummate
the resale of Class A Common Stock to be received upon such redemption pursuant
to an effective registration statement or (ix) the Redemption Date would occur
three (3) Business Days or less prior to, or during, a Black-Out Period;
provided further that in no event shall the Redeeming Member seeking to revoke
its Redemption Notice or delay the consummation of such Redemption in reliance
on any of the matters contemplated in clauses (i) through (ix) above have
controlled or intentionally materially influenced any facts, circumstances or
Persons in connection therewith (except in the good faith performance of his or
her duties as an officer or director of the Corporation) in order to provide
such Redeeming Member with a basis for such delay or revocation.  If a Redeeming
Member delays the

 

--------------------------------------------------------------------------------



 

consummation of a Redemption pursuant to this Section 11.01(c), the Redemption
Date shall occur on the fifth (5th) Business Day following the date on which the
conditions giving rise to such delay cease to exist (or such earlier day as the
Corporation, the Company and such Redeeming Member may agree in writing).

 

(d)           The number of shares of Class A Common Stock or the Redeemed Units
Equivalent that a Redeeming Member is entitled to receive under
Section 11.01(b) shall not be adjusted on account of any Distributions
previously made with respect to the Redeemed Units or dividends previously paid
with respect to Class A Common Stock; provided, however, that if a Redeeming
Member causes the Company to redeem Redeemed Units and the Redemption Date
occurs subsequent to the record date for any Distribution with respect to the
Redeemed Units but prior to payment of such Distribution, the Redeeming Member
shall be entitled to receive such Distribution with respect to the Redeemed
Units on the date that it is made notwithstanding that the Redeeming Member
transferred and surrendered the Redeemed Units to the Company prior to such
date.

 

(e)           In the event of a reclassification or other similar transaction as
a result of which the shares of Class A Common Stock are converted into another
security, then in exercising its Redemption Right a Redeeming Member shall be
entitled, in the case of a Redemption effected using the Share Settlement
method, to receive the amount of such security that the Redeeming Member would
have received if such Redemption Right had been exercised and the Redemption
Date had occurred immediately prior to the record date of such reclassification
or other similar transaction.

 

(f)            Notwithstanding anything to the contrary contained herein,
neither the Company nor the Corporation shall be obligated to effectuate a
Redemption if such Redemption could (as determined in the sole discretion of the
Manager) cause the Company to be treated as a “publicly traded partnership” or
to be taxed as a corporation pursuant Section 7704 of the Code or successor
provisions of the Code.

 

SECTION 11.02.         Election and Contribution of the Corporation.  In
connection with the exercise of a Redeeming Member’s Redemption Rights under
Section 11.01(a), the Corporation shall contribute to the Company the
consideration the Redeeming Member is entitled to receive under
Section 11.01(b).  The Corporation, at its option (as determined solely by its
Independent Directors who are disinterested), shall determine whether to
contribute, pursuant to Section 11.01(b), the Share Settlement or the Cash
Settlement.  Unless the Redeeming Member has timely delivered a Retraction
Notice as provided in Section 11.01(b), or has revoked or delayed a Redemption
as provided in Section 11.01(c), on the Redemption Date (to be effective
immediately prior to the close of business on the Redemption Date) (i) the
Corporation shall make its Capital Contribution to the Company (in the form of
the Share Settlement or the Cash Settlement) required under this Section 11.02,
and (ii) the Company shall issue to the Corporation a number of Common Units
equal to the number of Redeemed Units surrendered by the Redeeming Member. 
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that the Corporation elects a Cash Settlement, the Corporation shall only
be obligated to contribute to the Company an amount in respect of such Cash
Settlement equal to the net proceeds (after deduction of any Discount) from the
sale by the Corporation of a number of shares of Class A Common Stock equal to
the number of Redeemed

 

--------------------------------------------------------------------------------



 

Units to be redeemed with such Cash Settlement, provided that the Corporation’s
Capital Account shall be increased by an amount equal to any Discount relating
to such sale of shares of Class A Common Stock in accordance with Section 6.06. 
The timely delivery of a Retraction Notice shall terminate all of the Company’s
and the Corporation’ rights and obligations under this Section 11.02 arising
from the Redemption Notice.

 

SECTION 11.03.         Exchange Right of the Corporation.  (a)  Notwithstanding
anything to the contrary in this Article XI, the Corporation may, in its sole
and absolute discretion (as determined solely by its Independent Directors who
are disinterested), elect to effect on the Redemption Date the exchange of
Redeemed Units for the Share Settlement or Cash Settlement, as the case may be,
through a direct exchange of such Redeemed Units and such consideration between
the Redeeming Member and the Corporation (a “Direct Exchange”).  Upon such
Direct Exchange pursuant to this Section 11.03, the Corporation shall acquire
the Redeemed Units and shall be treated for all purposes of this Agreement as
the owner of such Units.

 

(b)           The Corporation may, at any time prior to a Redemption Date,
deliver written notice (an “Exchange Election Notice”) to the Company and the
Redeeming Member setting forth its election to exercise its right to consummate
a Direct Exchange in lieu of a Redemption; provided that such election does not
prejudice the ability of the parties to consummate a Redemption or Direct
Exchange on the Redemption Date.  An Exchange Election Notice may be revoked by
the Corporation at any time; provided that any such revocation does not
prejudice the ability of the parties to consummate a Redemption or Direct
Exchange on the Redemption Date.  The right to consummate a Direct Exchange in
all events shall be exercisable for all the Redeemed Units that would have
otherwise been subject to a Redemption.  Except as otherwise provided by this
Section 11.03, a Direct Exchange shall be consummated pursuant to the same
timeframe and in the same manner as the relevant Redemption would have been
consummated if the Corporation had not delivered an Exchange Election Notice.

 

SECTION 11.04.         Reservation of Shares of Class A Common Stock; Listing;
Certificate of the Corporation.

 

(a)           At all times the Corporation shall reserve and keep available out
of its authorized but unissued Class A Common Stock, solely for the purpose of
issuance upon a Redemption or Direct Exchange, such number of shares of Class A
Common Stock as shall be issuable upon any such Redemption or Direct Exchange
pursuant to Share Settlements; provided that nothing contained herein shall be
construed to preclude the Corporation from satisfying its obligations in respect
of any such Redemption or Direct Exchange by delivery of purchased shares of
Class A Common Stock (which may or may not be held in the treasury of the
Corporation) or the delivery of cash pursuant to a Cash Settlement.  The
Corporation shall deliver shares of Class A Common Stock that have been
registered under the Securities Act with respect to any Redemption or Direct
Exchange to the extent a registration statement is effective and available for
such shares.  The Corporation shall use its commercially reasonable efforts to
list the shares of Class A Common Stock required to be delivered upon any such
Redemption or Direct Exchange prior to such delivery upon each national
securities exchange upon which the outstanding shares of Class A Common Stock
are listed at the time of such Redemption or Direct Exchange (it being
understood that any such shares may be subject to transfer restrictions under

 

--------------------------------------------------------------------------------



 

applicable securities Laws).  The Corporation covenants that all shares of
Class A Common Stock issued upon a Redemption or Direct Exchange will, upon
issuance, be validly issued, fully paid and non-assessable.  The provisions of
this Article XI shall be interpreted and applied in a manner consistent with the
corresponding provisions of the Corporation’s certificate of incorporation.

 

(b)           To the extent any Redeeming Member (other than the Corporation)
that owns shares of Class B Common Stock exercises its right to consummate a
Redemption (or Direct Exchange, if so elected by the Corporation), then
simultaneous with the consummation of such Redemption (or Direct Exchange, if so
elected by the Corporation), the Redeeming Member shall surrender to the
Corporation, and the Corporation shall cancel for no consideration, a number of
shares of Class B Common Stock registered in the name of such Redeeming Member
equal to the number of the Redeemed Units redeemed in such Redemption or
exchanged in such Direct Exchange, if so elected by the Corporation).

 

SECTION 11.05.         Effect of Exercise of Redemption or Exchange Right.  This
Agreement shall continue notwithstanding the consummation of a Redemption or
Direct Exchange and all governance or other rights set forth herein shall be
exercised by the remaining Members and the Redeeming Member (to the extent of
such Redeeming Member’s remaining interest in the Company).  No Redemption or
Direct Exchange shall relieve such Redeeming Member of any prior breach of this
Agreement.

 

SECTION 11.06.         Tax Treatment.  The parties hereto acknowledge and agree
that each Redemption shall be treated as a direct purchase of Units by the
Corporation from the Redeeming Member pursuant to Section 707(a)(2)(B) of the
Code (or any similar provisions of applicable state, local or foreign tax Law)
(i.e., equivalent to a Direct Exchange).

 

ARTICLE XII

 

Admission of Members

 

SECTION 12.01.         Substituted Members.  Subject to the provisions of
Article X hereof, in connection with the Permitted Transfer of a Company
Interest hereunder, the transferee shall become a substituted Member
(“Substituted Member”) on the effective date of such Permitted Transfer, which
effective date shall not be earlier than the date of compliance with the
conditions to such Transfer, and such admission shall be shown on the books and
records of the Company, including the Schedule of Members.

 

SECTION 12.02.         Additional Members.  Subject to the provisions of
Article X hereof, any Person (other than the Original Members and the
Corporation) may be admitted to the Company as an additional Member (any such
Person, an “Additional Member”) only upon furnishing to the Manager
(a) counterparts of this Agreement and any applicable Other Agreements and
(b) such other documents or instruments as may be reasonably necessary or
appropriate to effect such Person’s admission as a Member (including entering
into such documents as the Manager may deem appropriate in its reasonable
discretion).  Such admission shall become effective on the date on which the
Manager determines in its reasonable discretion

 

--------------------------------------------------------------------------------



 

that such conditions have been satisfied and when any such admission is shown on
the books and records of the Company, including the Schedule of Members.

 

ARTICLE XIII

 

Withdrawal and Resignation

 

SECTION 13.01.         Withdrawal and Resignation of Members.  No Member shall
have the power or right to withdraw or otherwise resign as a Member from the
Company prior to the dissolution and winding up of the Company pursuant to
Article XIV.  Any Member, however, that attempts to withdraw or otherwise resign
as a Member from the Company without the prior written consent of the Manager
upon or following the dissolution and winding up of the Company pursuant to
Article XIV, but prior to such Member receiving the full amount of Distributions
from the Company to which such Member is entitled pursuant to Article XIV, shall
be liable to the Company for all damages (including all lost profits and
special, indirect and consequential damages) directly or indirectly caused by
the withdrawal or resignation of such Member.  Upon a Transfer of all of a
Member’s Units in a Transfer permitted by this Agreement, subject to the
provisions of Section 10.06, such Member shall cease to be a Member.

 

ARTICLE XIV

 

Dissolution and Liquidation

 

SECTION 14.01.         Dissolution.  The Company shall not be dissolved by the
admission of Additional Members or Substituted Members or the attempted
withdrawal or resignation of a Member.  The Company shall dissolve, and its
affairs shall be wound up, upon:

 

(a)           the decision of the Manager together with the holders of a
majority of the outstanding Common Units entitled to vote to dissolve the
Company;

 

(b)           a Change of Control Transaction that is not approved by the
Majority Members;

 

(c)           a dissolution of the Company under Section 86.491(1)(e) of the
Act; or

 

(d)           the entry of a decree of judicial dissolution of the Company under
Section 86.495 of the Act.

 

Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence.  An Event of Withdrawal shall not cause a dissolution
of the Company and the Company shall continue in existence subject to the terms
and conditions of this Agreement.

 

SECTION 14.02.         Liquidation and Termination.  On dissolution of the
Company, the Manager shall act as liquidator or may appoint one or more Persons
as liquidators.  The liquidators shall proceed diligently to wind up the affairs
of the Company and make final distributions as provided herein and in the Act. 
The costs of liquidation shall be borne as a Company expense.  Until final
distribution, the liquidators shall continue to operate the

 

--------------------------------------------------------------------------------



 

Company properties with all of the power and authority of the Manager.  Subject
to the Act, the steps to be accomplished by the liquidators are as follows:

 

(a)           as promptly as possible after dissolution and again after final
liquidation, the liquidators shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;

 

(b)           the liquidators shall pay, satisfy or discharge from Company
funds, or otherwise make adequate provision for payment and discharge thereof
(including the establishment of a cash fund for contingent liabilities in such
amount and for such term as the liquidators may reasonably determine): first,
all expenses incurred in liquidation of the Company; second, all of the debts,
liabilities and obligations owed to creditors of the Company, other than
Members; third, all of the debts and liabilities owed to Members; and

 

(c)           all remaining assets of the Company shall be distributed to the
Members in accordance with Article IV by the end of the Taxable Year during
which the liquidation of the Company occurs (or, if later, by ninety (90) days
after the date of the liquidation).  The distribution of cash and/or property to
the Members in accordance with the provisions of this Section 14.02 and
Section 14.03 below constitutes a complete return to the Members of their
Capital Contributions, a complete distribution to the Members of their interest
in the Company and all the Company’s property and constitutes a compromise to
which all Members have consented within the meaning of the Act.  To the extent
that a Member returns funds to the Company, it has no claim against any other
Member for those funds.

 

SECTION 14.03.         Deferment; Distribution in Kind.  Notwithstanding the
provisions of Section 14.02, but subject to the order of priorities set forth
therein, if upon dissolution of the Company the liquidators determine that an
immediate sale of part or all of the Company’s assets would be impractical or
would cause undue loss (or would otherwise not be beneficial) to the Members,
the liquidators may, in their sole discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy Company liabilities
(other than loans to the Company by Members) and reserves.  Subject to the order
of priorities set forth in Section 14.02, the liquidators may, in their sole
discretion, distribute to the Members, in lieu of cash, either (a) all or any
portion of such remaining Company assets in-kind in accordance with the
provisions of Section 14.02(c), (b) as tenants in common and in accordance with
the provisions of Section 14.02(c), undivided interests in all or any portion of
such Company assets or (c) a combination of the foregoing.  Any such
Distributions in kind shall be subject to (y) such conditions relating to the
disposition and management of such assets as the liquidators deem reasonable and
equitable and (z) the terms and conditions of any agreements governing such
assets (or the operation thereof or the holders thereof) at such time.  Any
Company assets distributed in kind will first be written up or down to their
Fair Market Value, thus creating Profit or Loss (if any), which shall be
allocated in accordance with Article V.  The liquidators shall determine the
Fair Market Value of any property distributed in accordance with the valuation
procedures set forth in Article XV.

 

--------------------------------------------------------------------------------



 

SECTION 14.04.         Articles of Dissolution.  On completion of the
distribution of Company assets as provided herein, the Company is terminated
(and the Company shall not be terminated prior to such time), and the Manager
(or such other Person or Persons as the Act may require or permit) shall file
articles of dissolution with the Secretary of State of the State of Nevada,
cancel any other filings made pursuant to this Agreement that are or should be
canceled and take such other actions as may be necessary to terminate the
Company.  The Company shall be deemed to continue in existence for all purposes
of this Agreement until it is terminated pursuant to this Section 14.04.

 

SECTION 14.05.         Reasonable Time for Winding Up.  A reasonable time shall
be allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets pursuant to Sections 14.02 and 14.03 in order
to minimize any losses otherwise attendant upon such winding up.

 

SECTION 14.06.         Return of Capital.  The liquidators shall not be
personally liable for the return of Capital Contributions or any portion thereof
to the Members (it being understood that any such return shall be made solely
from Company assets).

 

ARTICLE XV

 

Valuation

 

SECTION 15.01.         Determination.  “Fair Market Value” of a specific Company
asset will mean the amount which the Company would receive in an all-cash sale
of such asset in an arms-length transaction with a willing, unaffiliated third
party, with neither party having any compulsion to buy or sell, consummated on
the day immediately preceding the date on which the event occurred which
necessitated the determination of the Fair Market Value (and after giving effect
to any transfer taxes payable in connection with such sale), as such amount is
determined by the Manager (or, if pursuant to Section 14.02, the liquidators) in
its good faith judgment using all factors, information and data it deems to be
pertinent.

 

SECTION 15.02.         Dispute Resolution.  If any Member or Members dispute the
accuracy of any determination of Fair Market Value in accordance with
Section 15.01, and the Manager and such Member(s) are unable to agree on the
determination of the Fair Market Value of any asset of the Company, the Manager
and such Member(s) shall each select a nationally recognized investment banking
firm experienced in valuing securities of closely-held companies such as the
Company in the Company’s industry (the “Appraisers”), who shall each determine
the Fair Market Value of the asset or the Company (as applicable) in accordance
with the provisions of Section 15.01.  The Appraisers shall be instructed to
give written notice of their determination of the Fair Market Value of the asset
or the Company (as applicable) within thirty (30) days of their appointment as
Appraisers.  If Fair Market Value as determined by an Appraiser is higher than
Fair Market Value as determined by the other Appraiser by 10% or more, and the
Manager and such Member(s) do not otherwise agree on a Fair Market Value, the
original Appraisers shall designate a third Appraiser meeting the same criteria
used to select the original two Appraisers, and such third Appraiser shall
determine the Fair Market Value of such asset or the Company (as applicable)
within thirty (30) days of its appointment as an Appraiser, provided that such
Appraiser shall not determine the Fair Market Value of such asset or the

 

--------------------------------------------------------------------------------



 

Company (as applicable) to be lower or higher than the determinations made by
the original two Appraisers.  If Fair Market Value as determined by an Appraiser
is within 10% of the Fair Market Value as determined by the other Appraiser (but
not identical), and the Manager and such Member(s) do not otherwise agree on a
Fair Market Value, the Manager shall select the Fair Market Value of one of the
Appraisers.  The fees and expenses of the Appraisers shall be borne by the
Company.

 

ARTICLE XVI

 

General Provisions

 

SECTION 16.01.         Power of Attorney.  (a)  Each Member who is an individual
hereby constitutes and appoints the Manager (or the liquidator, if applicable)
with full power of substitution, as his or her true and lawful agent and
attorney-in-fact, with full power and authority in his, her or its name, place
and stead, to:

 

(i)            execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) this Agreement, all certificates and other
instruments and all amendments thereof which the Manager deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in the State of Nevada and in all other jurisdictions
in which the Company may conduct business or own property; (B) all instruments
which the Manager deems appropriate or necessary to reflect any amendment,
change, modification or restatement of this Agreement in accordance with its
terms; (C) all conveyances and other instruments or documents which the Manager
deems appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement, including articles of
dissolution; and (D) all instruments relating to the admission, withdrawal or
substitution of any Member pursuant to Article XII or XIII; and

 

(ii)           sign, execute, swear to and acknowledge all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the reasonable judgment of the Manager, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, necessary or appropriate to effectuate the
terms of this Agreement.

 

(b)           The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Member who is an individual and the
transfer of all or any portion of his, her or its Company Interest and shall
extend to such Member’s heirs, successors, assigns and personal representatives.

 

SECTION 16.02.         Confidentiality.  (a)  The Manager and each of the
Members agree to hold the Company’s Confidential Information in confidence and
may not use such information except (i) in furtherance of the business of the
Company, (ii) as reasonably necessary for compliance with applicable Law,
including compliance with disclosure requirements under the Securities Act and
the Exchange Act and compliance with the listing

 

--------------------------------------------------------------------------------



 

requirements of any securities exchange on which the Class A Common Stock is
traded, and securities laws of other jurisdictions or (iii) as otherwise
authorized separately in writing by the Manager.  “Confidential Information” as
used herein includes, but is not limited to, ideas, financial product
structuring, business strategies, innovations and materials, all aspects of the
Company’s business plan, proposed operation and products, corporate structure,
financial and organizational information, analyses, proposed partners, software
code and system and product designs, employees and their identities, equity
ownership, the methods and means by which the Company plans to conduct its
business, all trade secrets, trademarks, tradenames and all intellectual
property associated with the Company’s business.  With respect to the Manager
and each Member, Confidential Information does not include information or
material that: (a) is rightfully in the possession of the Manager or each Member
at the time of disclosure by the Company; (b) before or after it has been
disclosed to the Manager or each Member by the Company, becomes part of public
knowledge, not as a result of any action or inaction of the Manager or such
Member, respectively, in violation of this Agreement; (c) is approved for
release by written authorization of the Manager or the Chief Executive Officer
or the President of the Company; (d) is disclosed to the Manager or such Member
or their representatives by a third party not, to the knowledge of the Manager
or such Member, respectively, in violation of any obligation of confidentiality
owed to the Company with respect to such information; or (e) is or becomes
independently developed by the Manager or such Member or their respective
representatives without use or reference to the Confidential Information.

 

(b)           Each of the Members may disclose Confidential Information to its
Subsidiaries, Affiliates, partners, members, directors, managers, officers,
employees, counsel, advisers, consultants, outside contractors and other agents,
on the condition that such Persons keep the Confidential Information
confidential to the same extent as such disclosing party is required to keep the
Confidential Information confidential, solely to the extent it is reasonably
necessary or appropriate to fulfill its obligations or to exercise its rights
under this Agreement; provided that the disclosing party shall remain liable
with respect to any breach of this Section 16.02 by any such Person.

 

(c)           Notwithstanding anything in Section 16.02(a) or
Section 16.02(b) to the contrary, each of the Members may disclose Confidential
Information (i) to the extent that such party is legally compelled (by oral
questions, interrogatories, request for information or documents, subpoena,
civil investigative demand or similar process) to disclose any of the
Confidential Information, for purposes of reporting to its stockholders and
direct and indirect equity holders the performance of the Company and its
Subsidiaries and for purposes of including applicable information in its
financial statements to the extent required by applicable Law or applicable
accounting standards; or (ii) to any bona fide prospective purchaser of the
equity or assets of a Member, or the Common Units held by such Member, or a
prospective merger partner of such Member (provided, that (x) such Persons will
be informed by such Member of the confidential nature of such information and
shall agree in writing to keep such information confidential in accordance with
the contents of this Agreement and (y) each Member will be liable for any
breaches of this Section 16.02 by any such Persons).  Nothing in this Agreement
shall prevent a Member from (A) filing and, as provided for under Section 21F of
the Exchange Act, maintaining the confidentiality of, a claim with the SEC;
(B) providing Confidential Information to the SEC, or providing the SEC with
information that would otherwise violate any part of this Agreement, to the
extent permitted by Section 21F of the

 

--------------------------------------------------------------------------------



 

Exchange Act; (C) cooperating, participating or assisting in an SEC
investigation or proceeding without notifying the Company or any of its
Affiliates; or (D) receiving a monetary award as set forth in Section 21F of the
Exchange Act.  Notwithstanding any of the foregoing, nothing in this
Section 16.02 will restrict in any manner the ability of the Corporation to
comply with its disclosure obligations under Law or the listing requirements of
any securities exchange on which the Class A Common Stock is traded, and the
extent to which any Confidential Information is necessary or desirable to
disclose.

 

SECTION 16.03.         Amendments.  This Agreement may be amended or modified
(a) as provided in Section 3.10 of this Agreement or (b) upon the consent of the
Majority Members; provided that, solely for purposes of clause (b) of this
Section 16.03, the second reference to “a majority” in the definition of
Majority Members shall be deemed to be “thirty-three percent (33%) or more”. 
Notwithstanding the foregoing, no amendment or modification (x) to this
Section 16.03 may be made without the prior written consent of the Manager and
each of the Members, (y) to any of the terms and conditions of this Agreement
which terms and conditions expressly require the approval or action of certain
Persons may be made without obtaining the consent of the requisite number or
specified percentage of such Persons who are entitled to approve or take action
on such matter, and (z) to any of the terms and conditions of Article VI or
Section 14.01 (and related definitions as used directly or indirectly therein)
may be made without the prior written consent of the Manager, which consent may
be given or withheld in the Manager’s sole discretion.

 

SECTION 16.04.         Title to Company Assets.  Company assets shall be deemed
to be owned by the Company as an entity, and no Member, individually or
collectively, shall have any ownership interest in such Company assets or any
portion thereof.  The Company shall hold title to all of its property in the
name of the Company and not in the name of any Member.  All Company assets shall
be recorded as the property of the Company on its books and records,
irrespective of the name in which legal title to such Company assets is held. 
The Company’s credit and assets shall be used solely for the benefit of the
Company, and no asset of the Company shall be transferred or encumbered for, or
in payment of, any individual obligation of any Member.

 

SECTION 16.05.         Addresses and Notices.  Any notice provided for in this
Agreement will be in writing and will be either personally delivered, or sent by
certified mail, return receipt requested, or sent by reputable overnight courier
service (charges prepaid), or sent by e-mail to the Company at the address set
forth below and to any other recipient and to any Member at such address as
indicated by the Company’s records, or at such address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party.  Notices will be deemed to have been given hereunder when
delivered personally, three (3) days after deposit in the U.S. mail and one
(1) day after deposit with a reputable overnight courier service or transmission
via e-mail.  The Company’s address is:

 

to the Company:

 

SciPlay Parent Company, LLC

6601 Bermuda Road,

Las Vegas, Nevada 89119

 

--------------------------------------------------------------------------------



 

Attn: General Counsel

 

with a copy (which copy shall not constitute notice) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn: Marc Jaffe

Facsimile: (212) 751-4864

E-mail: Marc.Jaffe@lw.com

 

SECTION 16.06.         Binding Effect; Intended Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

SECTION 16.07.         Creditors.  None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditors of the Company or
any of its Affiliates, and no creditor who makes a loan to the Company or any of
its Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

 

SECTION 16.08.         Waiver.  No failure by any party to insist upon the
strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
shall constitute a waiver of any such breach or any other covenant, duty,
agreement or condition.

 

SECTION 16.09.         Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

 

SECTION 16.10.         Applicable Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Nevada or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Nevada.  Any dispute
relating hereto shall be heard in the state or federal courts of the State of
Nevada, and the parties agree to jurisdiction and venue therein.

 

SECTION 16.11.         Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

--------------------------------------------------------------------------------



 

SECTION 16.12.         Further Action.  The parties shall execute and deliver
all documents, provide all information and take or refrain from taking such
actions as may be reasonably necessary or appropriate to achieve the purposes of
this Agreement.

 

SECTION 16.13.         Delivery by Electronic Transmission.  This Agreement and
any signed agreement or instrument entered into in connection with this
Agreement or contemplated hereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of an electronic transmission, including by
a facsimile machine or via email, shall be treated in all manner and respects as
an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of electronic transmission by a
facsimile machine or via email to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through
such electronic transmission as a defense to the formation of a contract and
each such party forever waives any such defense.

 

SECTION 16.14.         Right of Offset.  Whenever the Company is to pay any sum
(other than pursuant to Article IV) to any Member, any amounts that such Member
owes to the Company which are not the subject of a good faith dispute may be
deducted from that sum before payment.  For the avoidance of doubt, the
distribution of Units to the Corporation shall not be subject to this
Section 16.14.

 

SECTION 16.15.         Effectiveness.  This Agreement shall be effective
immediately prior to the effectiveness of the Corporation’s registration
statement on Form S-1, file no. 333-230727, as filed with the U.S. Securities
and Exchange Commission (the “Effective Time”); provided, however, that in the
event the Corporation fails to purchase Common Units as provided herein using
the IPO Net Proceeds within four (4) Business Days of the date hereof (or such
later date as may be agreed to by the Members), then this Agreement shall
immediately be deemed null and void ab initio, this Agreement shall be of no
further force and effect and the operating agreement of the Company as in effect
immediately prior to the Effective Time shall continue to govern the rights and
obligations of the Company and the Original Members.

 

SECTION 16.16.         Entire Agreement.  This Agreement, those documents
expressly referred to herein (including the Registration Rights Agreement and
the Tax Receivable Agreement) embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.  For the avoidance of doubt,
the operating agreement of the Company as in effect immediately prior to the
Effective Time is superseded by this Agreement as of Effective Time and shall be
of no further force and effect thereafter.

 

SECTION 16.17.         Remedies.  Each Member shall have all rights and remedies
set forth in this Agreement and all rights and remedies which such Person has
been granted at any time under any other agreement or contract and all of the
rights which such Person has under any Law.  Any Person having any rights under
any provision of this Agreement or any other agreements contemplated hereby
shall be entitled to enforce such rights specifically (without

 

--------------------------------------------------------------------------------



 

posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by Law.

 

SECTION 16.18.         Descriptive Headings; Interpretation.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa.  The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation and shall mean, “including, without limitation”.  Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof.  Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification.  Wherever required by the context, references to a Fiscal Year
shall refer to a portion thereof.  The use of the words “or,” “either” and “any”
shall not be exclusive.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.  Wherever a conflict exists between
this Agreement and any other agreement, this Agreement shall control but solely
to the extent of such conflict.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

The undersigned hereby agree to be bound by all of the terms and provisions of
the Amended and Restated Operating Agreement of SciPlay Parent Company, LLC as
of the date first set forth above.

 

 

SCIPLAY PARENT COMPANY, LLC, AS THE COMPANY

 

 

 

 

 

By: SG Social Holding Company I, LLC, as its sole Manager

 

 

 

 

By: SG Social Holding Company II, LLC, as its sole Manager

 

 

 

 

 

 

 

/s/ Michael A. Quartieri

 

 

Name:

Michael A. Quartieri

 

 

Title:

President, Chief Financial Officer and Secretary

 

 

 

SCIPLAY CORPORATION, AS A MEMBER AND THE CORPORATION

 

 

 

by

 

 

 

/s/ Michael D. Cody

 

Name:

Michael D. Cody

 

Title:

Chief Financial Officer

 

 

 

SG SOCIAL HOLDING COMPANY I, LLC, AS A MEMBER

 

 

 

By: SG Social Holding Company II, LLC, as its sole member

 

 

 

by

 

 

/s/ Michael A. Quartieri

 

Name:

Michael A. Quartieri

 

Title:

President, Chief Financial Officer and Secretary

 

[SIGNATURE PAGE TO AMENDED AND RESTATED OPERATING AGREEMENT OF SCIPLAY PARENT
COMPANY, LLC]

 

--------------------------------------------------------------------------------



 

 

SG SOCIAL HOLDING COMPANY, LLC, AS A MEMBER

 

 

 

 

 

By: SG Social Holding Company I, LLC, as its sole member

 

 

 

By: SG Social Holding Company II, LLC, as its sole member

 

 

 

by

 

 

/s/ Michael A. Quartieri

 

Name:

Michael A. Quartieri

 

Title:

President, Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------



 

Exhibit A

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of [·], 20[·] (this “Joinder”), is delivered
pursuant to that certain Amended and Restated Operating Agreement, dated as of
May 2, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Operating Agreement”) by and among
SciPlay Parent Company, LLC, a Nevada limited liability company (the “Company”),
SciPlay Corporation, a Nevada corporation and the sole manager of the Company
(the “Corporation”), and each of the Members from time to time party thereto. 
Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Operating Agreement.

 

1.                                      Joinder to the Operating Agreement. 
Upon the execution of this Joinder by the undersigned and delivery hereof to the
Corporation, the undersigned hereby is and hereafter will be a Member under the
Operating Agreement and a party thereto, with all the rights, privileges and
responsibilities of a Member thereunder.  The undersigned hereby agrees that it
shall comply with and be fully bound by the terms of the Operating Agreement as
if it had been a signatory thereto as of the date thereof.

 

2.                                      Incorporation by Reference.  All terms
and conditions of the Operating Agreement are hereby incorporated by reference
in this Joinder as if set forth herein in full.

 

3.                                      Address.  All notices under the
Operating Agreement to the undersigned shall be directed to:

 

[Name]

[Address]

[City, State, Zip Code]

Attn:

Facsimile:

E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

 

[NAME OF NEW MEMBER],

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------



 

Accepted and agreed as of the date first set forth above:

 

 

 

SCIPLAY PARENT COMPANY, LLC,

 

By: [SciPlay Corporation, as its sole Manager]

 

 

 

 

by

 

 

 

 

 

Name:

[·]

 

 

Title:

[·]

 

 

A-2

--------------------------------------------------------------------------------